Exhibit 10.1

 

THIS RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT IS NOT AN OFFER WITH RESPECT TO
ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL
BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE
PARTIES HERETO.

 

RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT

 

This Restructuring Support and Lock-Up Agreement (including all exhibits and
schedules attached hereto, in accordance with Section 2, this “Agreement”)(1) is
made and entered into as of June 12, 2017, by and among the following parties
(each party described in sub-clauses (i) through (iv), a “Party” and,
collectively, the “Parties”):

 

i.                  GenOn Energy, Inc. (“GenOn”), GenOn Americas Generation LLC
(“GAG”), and certain of their directly and indirectly-owned subsidiaries listed
on the signature pages hereto (collectively, the “Debtors”);

 

ii.               NRG Energy, Inc. (“NRG”), in its capacity as both a holder of
interests in GenOn (“GenOn Interests”) and as a holder of claims under that
certain Revolving Credit Agreement (the “Revolving Credit Facility”) dated
December 12, 2012, among NRG Energy, Inc., GenOn, and NRG Americas, Inc. (such
claims, the “Revolving Credit Claims”);

 

iii.            the undersigned holders or investment advisors or managers of
discretionary accounts holding GenOn 7.875% Senior Notes due 2017, GenOn 9.50%
Senior Notes due 2018, and GenOn 9.875% Senior Notes due 2020 (collectively, the
“GenOn Notes, and such claims on account thereof, the “GenOn Notes Claims”),
including any Permitted Transferee (as defined below) of such claims in
accordance with Section 6 of this Agreement (collectively, the “Consenting GenOn
Noteholders”); and

 

iv.           the undersigned holders or investment advisors or managers of
discretionary accounts holding GAG 8.50% Senior Notes due 2021 and GAG 9.125%
Senior Notes due 2031 (collectively, the “GAG Notes,” and such claims on account
thereof, the “GAG Notes Claims”), including any Permitted Transferee (as defined
below) of such claims in accordance with Section 6 of this Agreement
(collectively, the “Consenting GAG Noteholders,” and together with the
Consenting GenOn Noteholders, the “Consenting Noteholders”).

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined herein have the
meaning ascribed to such terms in the restructuring term sheet attached hereto
as Exhibit A (the “Restructuring Term Sheet”), subject to Section 2 hereof.

 

--------------------------------------------------------------------------------


 

RECITALS

 

WHEREAS, the Parties have negotiated certain restructuring and recapitalization
transactions with respect to the Debtors’ capital structure, including the
Debtors’ respective obligations under the Revolving Credit Facility, the GenOn
Notes, and the GAG Notes consistent with the terms set forth in the
Restructuring Term Sheet (the “Restructuring”);

 

WHEREAS, the Backstop Parties have committed to provide a backstop for the New
Secured Notes Offering (the “Backstop Financing”) to consummate the
Restructuring;

 

WHEREAS, the Parties have engaged in arm’s-length, good faith discussions on the
agreed cancellation of the GenOn Interests and the settlement and release of
claims consistent with the terms set forth in the Settlement Term Sheet attached
as Exhibit 2 to the Restructuring Term Sheet (such settlement, the
“Settlement”);

 

WHEREAS, the Debtors intend to commence voluntary reorganization cases
(the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy
Court in which the Chapter 11 cases are commenced (the “Bankruptcy Court”) to
obtain Bankruptcy Court approval of the Settlement and effect the Restructuring
through a prepackaged or pre-negotiated chapter 11 plan of reorganization (as
may be amended or supplemented from time to time in accordance with the terms of
this Agreement, including all exhibits, schedules, supplements, appendices,
annexes and attachments thereto, the “Plan”), all of which shall be on the terms
and conditions described in this Agreement (such transactions,
the “Restructuring Transactions”).

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1.                                          Agreement Effective Date.
This Agreement shall become effective and binding upon the Debtors and each
other Party, at 12:01 a.m., prevailing Eastern Time, on the first date on which:
(a) (i) the Debtors shall have executed and delivered counterpart signature
pages of this Agreement to NRG and counsel to the Consenting Noteholders,
(ii) NRG shall have executed and delivered counterpart signature pages of this
Agreement to the Debtors and counsel to the Consenting Noteholders,
(iii) holders of at least 50.1% of the outstanding principal amount of the GAG
Notes Claims (in each case determined without regard to any claims held by a
person or entity that is an “insider” as that term is defined in section 101(31)
of the Bankruptcy Code) shall have executed and delivered to the Debtors and NRG
counterpart signature pages of this Agreement, and (iv) holders of at least
50.1% of the outstanding principal amount of the GenOn Notes Claims (in each
case determined without regard to any claims held by a person or entity that is
an “insider” as that term is defined in section 101(31) of the Bankruptcy Code)
shall have executed and delivered to the Debtors and NRG counterpart signature
pages of this Agreement; and (b) the Backstop Parties and GenOn shall have
executed a commitment letter for the Backstop Financing (such date,
the “Agreement Effective Date”); provided, that any holder

 

2

--------------------------------------------------------------------------------


 

of GenOn Notes Claims or any holder of GAG Notes Claims may execute and deliver
to the Debtors and NRG a counterpart signature page of this Agreement after the
Agreement Effective Date and prior to the Petition Date, and thereby become a
Consenting Noteholder hereunder. For the avoidance of doubt, the obligations and
rights of the Consenting Noteholders, NRG, and the Debtors described in this
Agreement shall apply to any claims acquired by any Consenting Noteholders in
accordance with this Agreement.

 

Section 2.                                          Exhibits Incorporated by
Reference. Each of the exhibits attached hereto is expressly incorporated herein
and made a part of this Agreement, and all references to this Agreement shall
include the exhibits. In the event of any inconsistency between this Agreement
(without reference to the exhibits) and the exhibits, this Agreement (without
reference to the exhibits) shall govern; provided, however, that this Agreement
(without reference to the exhibits) may be interpreted with reference to the
definitions set forth in the exhibits, to the extent such terms are used herein.

 

Section 3.                                          Definitive Documentation.

 

(a)                                 The definitive documents and agreements
(collectively, the “Restructuring Documents”) consist of any material document
relating to the Restructuring Transactions, including:

 

(i)                                     the documents and agreements governing
any LC Facility to be procured by the Debtors for replacement letters of credit
during the Chapter 11 Cases;

 

(ii)                                  the Plan;

 

(iii)                               an order confirming the Plan (the
“Confirmation Order”);

 

(iv)                              the Disclosure Statement, the other
solicitation materials in respect of the Plan (such materials, collectively, the
“Solicitation Materials”), the motion to approve the Disclosure Statement, and
the order entered by the Bankruptcy Court approving the Disclosure Statement and
Solicitation Materials as containing, among other things, “adequate information”
as required by section 1125 of the Bankruptcy Code (the “Disclosure Statement
Order”);

 

(v)                                 a settlement agreement and any other
documents necessary to effectuate the Settlement (the “Settlement Agreement”),
to the extent the terms therein are not incorporated into the Plan, the Plan
Supplement, or the Confirmation Order;

 

(vi)                              all other documents that will compose the Plan
Supplement, except as provided herein;

 

(vii)                           the documents and agreements for the Exit
Financing;

 

(viii)                        the Backstop Commitment Letter and the other
documents and agreements governing the Backstop Financing (collectively, the
“Backstop Agreements”) and the order approving the Backstop Agreements, which
order may, for the avoidance of doubt, be the Confirmation Order (the “Backstop
Approval Order”);

 

3

--------------------------------------------------------------------------------


 

(ix)                              the documents and agreements governing the
procedures and arrangements for the solicitation of the New Secured Notes
Offering (collectively, the “Notes Offering Procedures”) and the order approving
the New Secured Notes Offering, which order may, for the avoidance of doubt, be
the Disclosure Statement Order (the “Notes Offering Approval Order”);

 

(x)                                 the Tax Matters Agreement;

 

(xi)                              the Transition Services Agreement;

 

(xii)                           the Pension Indemnity Agreement;

 

(xiii)                        the Cooperation Agreement; and

 

(xiv)                       any documents or agreements for the governance of
the Reorganized Debtors following the conclusion of the Chapter 11 Cases,
including any constituent documents, certificates of incorporation, bylaws, or
other shareholder or unitholder arrangements.

 

(b)                                 The Restructuring Documents remain subject
to negotiation and completion and shall, upon completion, contain terms,
conditions, representations, warranties, and covenants consistent with the terms
of this Agreement, including the Restructuring Term Sheet, the Settlement Term
Sheet, and forms of each exhibit annexed to the Restructuring Term Sheet and the
Settlement Term Sheet, and shall otherwise be in form and substance reasonably
acceptable to each of the Debtors, NRG, and the Required Consenting Noteholders;
provided, that the Restructuring Documents set forth in Sections 3(a)(vii),
(viii), and (ix) shall be in form and substance acceptable to the Backstop
Parties, the Restructuring Documents set forth in Sections 3(a)(i), (vi), (x),
(xi), (xii), (xiii), and (xiv) shall be in form and substance reasonably
acceptable to the GenOn Steering Committee, and the Restructuring Documents set
forth in Section 3(a)(vi) shall be in form and substance reasonably acceptable
to the GAG Steering Committee.(2) The Debtors shall use commercially reasonable
efforts to provide draft copies of all Restructuring Documents at least three
(3) business days prior to the date when the Debtors intend to file any such
Restructuring Document (and, if not reasonably practicable, as soon as
reasonably practicable prior to filing) to counsel to the Consenting Noteholders
and counsel to NRG. As used herein, the term “Required Consenting Noteholders”
means, at any relevant time, each of (i) Consenting Noteholders holding more
than 50.0% by principal amount outstanding of the GenOn Notes Claims held by the
Consenting Noteholders (the “Required Consenting GenOn Noteholders”), and
(ii) Consenting Noteholders holding more than 50.0%

 

--------------------------------------------------------------------------------

(2)         For purposes of this Agreement, consent of or acceptance by: (i) the
GenOn Steering Committee shall be deemed to be given upon the consent of
two-thirds in number of the GenOn Steering Committee members holding more than
two-thirds of the GenOn Notes Claims held by all members of the GenOn Steering
Committee, subject to a mutually agreed process among the members of the GenOn
Steering Committee for addressing potential conflicts of interest; and (ii) the
GAG Steering Committee shall be deemed to be given upon the consent of
two-thirds in number of the GAG Steering Committee members holding more than
two-thirds of the GAG Notes Claims held by all members of the GAG Steering
Committee, subject to a mutually agreed process among the members of the GAG
Steering Committee for addressing potential conflicts of interest.

 

4

--------------------------------------------------------------------------------


 

by principal amount outstanding of the GAG Notes Claims held by the Consenting
Noteholders (the “Required Consenting GAG Noteholders”).

 

Section 4.                                          Milestones.

 

(a)                                 The following milestones (the “Milestones”)
shall apply to this Agreement, unless extended or agreed to in writing by
counsel to the Debtors and the Required Consenting GenOn Noteholders; provided,
that any extension of the Milestone relating to the Backstop Approval Order
shall require the agreement in writing of counsel to the Backstop Parties;
provided, further, that any extension of the Milestones set forth in Sections
4(a)(i), (iii), (vi), and (viii) shall require the agreement in writing by
counsel to the Required Consenting GAG Noteholders:

 

(i)                                     the Petition Date shall have occurred no
later than June 15, 2017;

 

(ii)                                  no later than 15 days after the Petition
Date, the Debtors shall file the Plan, the Disclosure Statement, and the motion
to approve the Disclosure Statement;

 

(iii)                               no later than 15 days after the Petition
Date, the Debtors shall file the motion to authorize the Debtors to solicit
participation in the New Secured Notes Offering and to approve the Notes
Offering Procedures;

 

(iv)                              the Debtors shall commence, subject to the
availability of the Bankruptcy Court, a hearing on approval of the Disclosure
Statement Order and the Notes Offering Approval Order no later than 60 days
after the Petition Date, and the Bankruptcy Court shall have entered the
Disclosure Statement Order and the Notes Offering Approval Order no later than
90 days after the Petition Date;

 

(v)                                 no later than 15 days after entry of the
Disclosure Statement Order, the Debtors shall have commenced the solicitation of
votes on the Plan;

 

(vi)                              the Bankruptcy Court shall have entered the
Backstop Approval Order no later than 150 days after the Petition Date;

 

(vii)                           the Debtors shall commence, subject to the
availability of the Bankruptcy Court, a hearing on confirmation of the Plan and
entry of the Confirmation Order, which shall also be an order approving the
Settlement and the Settlement Agreement, to be held on a date that is no later
than 60 days after entry of the Disclosure Statement Order, and the Bankruptcy
Court shall have entered the Confirmation Order no later than 150 days after the
Petition Date; and

 

(viii)                        the effective date of the Plan (the “Plan
Effective Date”) shall have occurred no later than the earlier of (a) 15 days
after entry of the Confirmation Order, and (b) 180 days after the Petition Date;
provided, that, if regulatory approvals associated with the Restructuring
Transactions remain pending as of such date, the Plan Effective Date shall have
occurred no later than the earlier of (y) 45 days after entry of the
Confirmation Order, and (z) 210 days after the Petition Date (the “Outside
Date”).

 

5

--------------------------------------------------------------------------------


 

Section 5.                                          Commitments Regarding the
Restructuring Transactions.

 

5.01.                     Commitment of the Consenting Noteholders.

 

(a)                                 During the period beginning on the Agreement
Effective Date and ending on a Termination Date (as defined in Section 11.06)
(such period, the “Effective Period”), each of the Consenting Noteholders shall:

 

(i)                                     in good faith negotiate definitive
documentation for the Restructuring Transactions and Settlement, including the
Restructuring Documents, which will contain terms consistent with this
Agreement, the Restructuring Term Sheet, and the Settlement Term Sheet;

 

(ii)                                  support, and in good faith take all
actions necessary or reasonably requested by the Debtors and NRG, to obtain
entry of the order approving the Settlement and the Settlement Agreement (the
“Settlement Order”);

 

(iii)                               not directly or indirectly (A) object to,
delay, impede, or take any other action to interfere with or delay the
acceptance, implementation, or consummation of the Restructuring Transactions
and the Settlement, (B) propose, file, support, or vote for any restructuring,
workout, plan of arrangement, settlement, or plan of reorganization for the
Debtors other than the Restructuring Transactions, or (C) direct the indenture
trustee for the GenOn Notes (the “GenOn Notes Trustee”), the indenture trustee
for the GAG Notes (the “GAG Notes Trustee”) (as applicable), and/or or any other
party or person to take any action contemplated in (A) or (B) of this
Section 5.01(a)(iii); provided, for the avoidance of doubt, that such efforts
shall not require any Consenting Noteholder to incur any indemnification
obligations in respect of such request or otherwise;

 

(iv)                              use commercially reasonable efforts to oppose
any party or person from taking any actions contemplated in
Section 5.01(a)(iii), including by directing the GenOn Notes Trustee and/or the
GAG Notes Trustee to join in such opposition; provided, for the avoidance of
doubt, that such efforts shall not require any Consenting Noteholder to incur
any indemnification obligations in respect of such request or otherwise;

 

(v)                                 subject to the receipt by such Consenting
Noteholder of the Disclosure Statement and the Solicitation Materials, in each
case, and solely to the extent applicable, approved by the Bankruptcy Court as
containing “adequate information” as such term is defined in section 1125 of the
Bankruptcy Code:

 

(A)                               vote each of its claims against the Debtors
(including each of its GenOn Notes Claims, GAG Notes Claims, and any other
claims against the Debtors, such claims, collectively, the “Consenting
Noteholder Claims”) to accept the Plan by delivering its duly executed and
completed ballot(s) accepting the Plan on a timely basis following the
commencement of the solicitation and its actual receipt of the Solicitation
Materials and ballot in accordance with any solicitation procedures approved by
the Bankruptcy Court (if such approval is required prior to solicitation); and

 

(B)                               not change, withdraw, or revoke (or cause to
be changed, withdrawn, or revoked) such vote;

 

6

--------------------------------------------------------------------------------


 

(vi)                              except to the extent expressly contemplated
under the Plan or this Agreement, it will not, and will not direct the GenOn
Notes Trustee and/or the GAG Notes Trustee (as applicable) or any other person,
to exercise any right or remedy for the enforcement, collection, or recovery of
any of the GenOn Notes Claims or the GAG Notes Claims, and any other claims
against any direct or indirect subsidiaries of the Debtors that are not Debtors;
provided, however, that nothing in this Agreement shall limit the right of any
party hereto to exercise any right or remedy provided under this Agreement or
the Restructuring Documents; and

 

(vii)                           as promptly as practicable after the Agreement
Effective Date, use commercially reasonable efforts to cause the Noteholder
Litigation, to be stayed or otherwise held in abeyance until a Termination Date
(as defined in Section 11.06), and agree that the running of any statute of
limitations or other legal or equitable time-related defense with respect to all
claims that have been or could have been asserted against the NRG Parties in the
Noteholder Litigation that has not already run, elapsed or expired as of the
date of this Agreement is tolled and suspended during the Effective Period;
provided, that this commitment shall not apply to Consenting Noteholders that
are not plaintiffs in the Noteholder Litigation and who do not hold GenOn Notes
that are represented in the Noteholder Litigation by the GenOn Notes Trustee or
GAG Notes that are represented in the Noteholder Litigation by the GAG Notes
Trustee; provided, further, for the avoidance of doubt, that such efforts shall
not require any Consenting Noteholder to incur any indemnification obligations
in respect of such request or otherwise.

 

(b)                                 The foregoing sub-clause (a) of this
Section 5.01 will not limit any of the following Consenting Noteholder rights:

 

(i)                                     under any applicable bankruptcy,
insolvency, foreclosure or similar proceeding, including, without limitation,
appearing as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Chapter 11 Cases, in each case
provided that such appearance and the positions advocated in connection
therewith are not inconsistent with this Agreement and do not hinder, delay, or
prevent consummation of the Restructuring Transactions;

 

(ii)                                  under any applicable credit agreement,
indenture, other loan document, or applicable law, or constitute a waiver or
amendment of any provision thereof provided that such rights are not
inconsistent with the terms of this Agreement solely during the time in which
this Agreement is in effect;

 

(iii)                               to purchase, sell or enter into any
transactions in connection with the GenOn Notes Claims and/or the GAG Notes
Claims, subject to the terms hereof;

 

(iv)                              to consult with other Consenting Noteholders,
NRG, the Debtors, or any other party in interest in the Chapter 11 Cases;

 

(v)                                 to enforce any right, remedy, condition,
consent or approval requirement under this Agreement or any of the Restructuring
Documents;

 

7

--------------------------------------------------------------------------------


 

(vi)                              to exercise any right or remedy against, or
any right to collect or recover from, GenMA or REMA; provided that, for the
avoidance of doubt, the foregoing shall not permit the exercise of any right or
remedy against, or any right to collect or recover from, GenOn, GAG, or any
other Debtor;

 

(vii)                           to take any actions with respect to disputes
regarding the form or substance of the Restructuring Documents; or

 

(viii)                        based on the advice of counsel, which may be
in-house counsel, to take any action required by applicable law or regulation or
the governing documents of such Consenting Noteholder or refrain from taking any
action prohibited under applicable law or regulation or the governing documents
of such Consenting Noteholder.

 

5.02.                     Commitment of NRG

 

(a)                                 During the Effective Period, NRG shall:

 

(i)                                     provide an LC Facility, subject to the
terms of definitive documentation reasonably acceptable to NRG, during the
Chapter 11 Cases to the extent requested and not directly or indirectly object
to, delay, impede, or take any other action to interfere with or delay the
acceptance, implementation, or consummation of an LC Facility, whether provided
by NRG or otherwise, including any motions filed or orders entered in connection
therewith;

 

(i)                                     in good faith negotiate definitive
documentation for the Restructuring Transactions and Settlement, including the
Restructuring Documents, which will contain terms consistent with this
Agreement, the Restructuring Term Sheet, and the Settlement Term Sheet;

 

(ii)                                  support, and in good faith take all
actions necessary or reasonably requested by the Debtors or by the Consenting
Noteholders, to obtain entry of the Settlement Order;

 

(iii)                               in good faith take all actions necessary or
reasonably requested by the Debtors or the GenOn Consenting Noteholders to
obtain any and all required regulatory and/or third-party approvals for the
Restructuring Transactions;

 

(iv)                              subject to the receipt by NRG of the
Disclosure Statement and the Solicitation Materials, in each case, and solely to
the extent applicable, approved by the Bankruptcy Court as containing “adequate
information” as such term is defined in section 1125 of the Bankruptcy Code:

 

(A)                               vote each of its claims against the Debtors
(such claims, collectively, the “NRG Claims”) to accept the Plan by delivering
its duly executed and completed ballot(s) accepting the Plan on a timely basis
following the commencement of the solicitation and its actual receipt of the
Solicitation Materials and ballot in accordance with any solicitation procedures
approved by the Bankruptcy Court (if such approval is required prior to
solicitation); and

 

8

--------------------------------------------------------------------------------


 

(B)                               not change, withdraw, or revoke (or cause to
be changed, withdrawn, or revoked) such vote;

 

(v)                                 not directly or indirectly (A) object to,
delay, impede, or take any other action to interfere with or delay the
acceptance, implementation, or consummation of the Restructuring Transactions,
or (B) propose, file, support, or vote for any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors other than the
Restructuring Transactions;

 

(vi)                              use commercially reasonable efforts to oppose
any party or person from taking any actions contemplated in Section 5.02(a)(v);

 

(vii)                           perform under the Services Agreement in a manner
consistent with past practice and to the same standard of performance provided
to date thereunder;

 

(viii)                        provide to the Debtors’ and Consenting
Noteholders’ advisors, and direct their employees, officers, advisors and other
representatives to provide the Consenting Noteholders’ advisors, subject to
applicable law, (A) reasonable access (without any material disruption to the
conduct of the Debtors’ businesses) during normal business hours to NRG’s books,
records and facilities related to the Debtors, (B) reasonable access to the
management and advisors of NRG for the purposes of evaluating the Debtors’
assets, liabilities, operations, businesses, finances, strategies, prospects and
affairs, (C) prompt responses to all reasonable diligence requests, and
(D) reasonable information with respect to all material executory contracts and
unexpired leases of the Debtors;

 

(ix)                              permit Reorganized GenOn to solicit NRG
employees who have provided Services to GenOn under the Services Agreement,
subject to the conditions and limitations described in the Restructuring Term
Sheet;

 

(x)                                 act in good faith to provide reasonable
diligence to the advisors to the Consenting Noteholders and advisors to the
Debtors about tax and financial information relevant to the Settlement and
Restructuring Transactions, including, as promptly as practicable after the
Agreement Effective Date, disclosure of NRG’s good faith estimate of any
potential Worthless Stock Deduction, operational information relating to the
Canal and Puente facilities, and any other reasonably requested information that
is necessary to facilitate independent tax diligence and modeling by the
advisors to the Debtors and advisors to the Consenting Noteholders, subject to
confidentiality and legal requirements; provided, that the existing
confidentiality agreements between GenOn and advisors to the Consenting
Noteholders shall be deemed sufficient for the provision of the diligence
described herein;

 

(xi)                              perform as set forth in the Settlement Term
Sheet with the Debtors and the GenOn Steering Committee to address any potential
material adverse impact of the Worthless Stock Deduction;

 

(xii)                           except to the extent expressly contemplated
under the Plan or this Agreement, not exercise any right or remedy for the
enforcement, collection, or recovery of the NRG Claims, and any other claims
against any direct or indirect subsidiaries of the Debtors that

 

9

--------------------------------------------------------------------------------


 

are not Debtors; provided, however, that nothing in this Agreement shall limit
the right of any party hereto to exercise any right or remedy provided under the
Restructuring Documents;

 

(xiii)                        not (A) take any action (or cause or permit any
action to be taken) or fail to take any action with respect to or otherwise
affecting tax matters of the Debtors or the Reorganized Debtors if such action
or inaction would have, or could reasonably be expected to have, a material
adverse effect on any of the Debtors, the Reorganized Debtors, or the Consenting
Noteholders, including, but not limited to, claiming a Worthless Stock Deduction
for any tax year prior to the tax year in which the Plan Effective Date occurs,
or (B) enter into or create (or cause or permit the entering or creation of) any
tax sharing agreements or arrangements with or among any of GenOn and its
subsidiaries in a manner adverse to the Debtors, the Reorganized Debtors, or the
Consenting Noteholders;

 

(xiv)                       prepare (or cause to be prepared) and file (or cause
to be filed) all income tax returns required to be filed by any of NRG or GenOn
and their respective subsidiaries in good faith and in a manner consistent with
past practice in filing such tax returns;

 

(xv)                          not take or receive any payments from any of the
Debtors outside of the ordinary course of business prior to the Petition Date;
provided, for the avoidance of doubt, that during the Chapter 11 Cases, any such
payments may only be made with prior Bankruptcy Court authorization;

 

(xvi)                       maintain all financial arrangements, formal and
informal, with the Debtors, except as otherwise set forth herein or in the
Restructuring Documents;

 

(xvii)                    facilitate the transition of operations related to the
Debtors;

 

(xviii)                 consent to the jurisdiction of the Bankruptcy Court with
respect to any disputes relating to the Settlement Agreement, the Services
Agreement, the Transition Services Agreement, and any other matters pertaining
to the separation of the Debtors from NRG; and

 

(xix)                       as promptly as practicable after the Agreement
Effective Date, use commercially reasonable efforts to cause the Noteholder
Litigation to be stayed or otherwise held in abeyance until a Termination Date
(as defined in Section 11.06), and agree that the running of any statute of
limitations or other legal or equitable time-related defense with respect to all
claims that have been or could have been asserted against the NRG Parties in the
Noteholder Litigation that has not already run, elapsed or expired as of the
date of this Agreement is tolled and suspended during the Effective Period.

 

5.03.                     Commitment of the Debtors.

 

(a)                                 During the Effective Period, the Debtors,
jointly and severally, shall:

 

(i)                                     within two (2) business days after the
Agreement Effective Date, cause Remote Escrow Finance Vehicle LLC to exercise
the special mandatory redemption of its $550 million in aggregate principal
amount of 10.500% Senior Secured First Lien Notes due 2022 (the “Special
Mandatory Redemption”); provided, however, that the Debtors, jointly and

 

10

--------------------------------------------------------------------------------


 

severally, shall use commercially reasonable efforts to consummate the Special
Mandatory Redemption within one (1) business day after the Agreement Effective
Date;

 

(ii)                                  use commercially reasonable efforts to, as
promptly as practicable, in good faith take all steps reasonably necessary or
desirable to (A) obtain orders of the Bankruptcy Court approving and authorizing
the Restructuring Transactions and the Settlement, including obtaining entry of
the Confirmation Order and/or the Settlement Order, (B) support and consummate
the Restructuring Transactions in accordance with this Agreement, the
Restructuring Term Sheet, and the Settlement Term Sheet, including the
good-faith negotiation, preparation and filing within the time-frame provided
herein of the Restructuring Documents, (C) execute and deliver any other
required agreements to effectuate and consummate the Restructuring Transactions,
(D) obtain any and all required regulatory and/or third-party approvals for the
Restructuring Transactions; (E) complete and consummate the Restructuring
Transactions within the Milestones provided herein; and (F) operate their
business in the ordinary course, taking into account the Restructuring
Transactions;

 

(iii)                               not directly or indirectly object to, delay,
impede, or take any other action to interfere with or delay or that is
inconsistent with the acceptance, implementation, or consummation of the
Restructuring Transactions;

 

(iv)                              not seek to amend or modify, or file a
pleading seeking authority to amend or modify, the Restructuring Documents in a
manner that is inconsistent with this Agreement;

 

(v)                                 not file any pleading inconsistent with the
Restructuring Transactions or the terms of this Agreement;

 

(vi)                              not file any pleading seeking entry of an
order, and object, in a reasonable manner, to any motion filed by any other
party with the Bankruptcy Court by any Person seeking the entry of an order,
(A) directing the appointment of an examiner or a trustee, (B) converting the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
the Chapter 11 Cases, or (D) for relief that (1) is inconsistent with this
Agreement in any respect or (2) would, or would reasonably be expected to,
frustrate the purposes of this Agreement, including by preventing the
consummation of the Restructuring Transactions;

 

(vii)                           object, in a reasonable manner, to any motion
filed with the Bankruptcy Court by any Person (A) seeking the entry of an order
terminating the Debtors’ exclusive right to file and/or solicit acceptances of a
plan of reorganization; or (B) seeking the entry of an order terminating,
annulling, or modifying the automatic stay (as set forth in section 362 of the
Bankruptcy Code) with regard to any material asset that, to the extent such
relief was granted, would have a material adverse effect on the consummation of
the Restructuring Transactions;

 

(viii)                        provide to the Consenting Noteholders’ advisors,
and direct their employees, officers, advisors and other representatives to
provide the Consenting Noteholders’ advisors, subject to applicable law,
(A) reasonable access (without any material disruption to the conduct of the
Debtors’ businesses) during normal business hours to the Debtors’ books, records
and facilities, (B) reasonable access to the management and advisors of the
Debtors’ for the purposes of evaluating the Debtors’ assets, liabilities,
operations, businesses, finances, strategies,

 

11

--------------------------------------------------------------------------------


 

prospects and affairs, (C) prompt responses to all reasonable diligence
requests, (D) the terms of any agreements regarding executive compensation, and
(E) reasonable information with respect to all material executory contracts and
unexpired leases of the Debtors;

 

(ix)                              facilitate the transition of operations
related to the Debtors in accordance with the Transition Services Agreement;

 

(x)                                 pay all accrued and unpaid fees and expenses
of the Noteholder Advisors (A) within one Business Day of the Agreement
Effective Date, (B) on the Business Day prior to the Petition Date, and (C) on
or before the Plan Effective Date; provided that GenOn will use commercially
reasonable efforts to seek approval to pay on the current basis during the
Chapter 11 Cases on terms no less favorable than the terms contained in the
applicable Fee Letters, including, for the avoidance of doubt, the financing fee
and completion fee payable in accordance with the terms of the Ducera Engagement
Letter;

 

(xi)                              not enter into any key employee incentive
plan, or key employee retention plan, or any similar arrangement, or any new or
amended agreement regarding executive compensation, without the prior written
consent of the GenOn Steering Committee, such consent not to be unreasonably
withheld;

 

(xii)                           provide the GenOn Steering Committee with a new
risk management policy to govern the Debtors’ hedging activities (the “New Risk
Management Policy”) within thirty (30) days of the Petition Date, which New Risk
Management Policy shall require the consent of the GenOn Steering Committee
prior to implementation (such consent not to be unreasonably withheld) and
thereafter consult with the GenOn Steering Committee on a monthly basis
regarding the hedging program and associated outcomes; provided that until such
time as the New Risk Management Policy has been implemented, the Debtors may
conduct hedging in the ordinary course of business in a manner consistent with
the Debtors’ existing risk management policy; provided, further that until such
time as the New Risk Management Policy has been implemented, the Debtors shall
not enter into any incremental hedges that extend past September 30, 2018;
provided, further that, for the avoidance of doubt, the Debtors shall be
entitled to offer generating capacity, regardless of tenor, in connection with
any Independent System Operator or Regional Transmission Organization, or in
connection with annual and/or periodic capacity auctions, without seeking prior
approval of the GenOn Steering Committee;

 

(xiii)                        not enter into any amendment to the Revolving
Credit Facility prior to the Petition Date; provided, for the avoidance of
doubt, that during the Chapter 11 Cases, any amendment may only be made with
prior Bankruptcy Court authorization;

 

(xiv)                       consult in advance with the GenOn Steering Committee
and the GAG Steering Committee and not settle or compromise, and cause any
Non-Debtor Subsidiaries not to settle or compromise, claims arising from,
relating to, or asserted in (A) the Payment Agreement or the related draws on
February 28, 2017, on letters of credit issued by NRG Americas, Inc. on behalf
of GenMA pursuant to the Revolving Credit Agreement (the “Payment Agreement
Dispute”), (B) that lawsuit captioned Morgantown OLI LLC, et al. v. GenOn
Mid-Atlantic, LLC, et al., filed on June 8, 2017, in the Supreme Court of the
State of New York, asserting claims related to, without limitation, the GenMA
Cash Distribution, or (C) any other claim or lawsuit

 

12

--------------------------------------------------------------------------------


 

between or among GenMA, its creditors, and GenOn (the foregoing (A), (B), and
(C) collectively, the “Leveraged Lease Disputes”), without the prior written
consent of the GenOn Steering Committee and the GAG Steering Committee, such
consent not to be unreasonably withheld;

 

(xv)                          consult in advance with the GenOn Steering
Committee and the GAG Steering Committee and not enter into any agreement
regarding any in-court or out-of-court restructuring or recapitalization
transaction involving (A) GenMA, without the prior written consent of the GenOn
Steering Committee and the GAG Steering Committee, such consent not to be
unreasonably withheld; and/or (B) REMA, without the prior written consent of the
GenOn Steering Committee, such consent not to be unreasonably withheld;

 

(xvi)                       subject to applicable law and privileges, promptly
notify counsel to the Consenting Noteholders of any material governmental or
third party complaints, litigations, investigations, or hearings; and

 

(xvii)                    as promptly as practicable after the Agreement
Effective Date, use commercially reasonable efforts to cause the Delaware
Litigation to be stayed or otherwise held in abeyance until a Termination Date
(as defined in Section 11.06), and agree that the running of any statute of
limitations or other legal or equitable time-related defense with respect to all
claims that have been or could have been asserted against the NRG Parties in the
Noteholder Litigation that has not already run, elapsed or expired as of the
date of this Agreement is tolled and suspended during the Effective Period.

 

(b)                                 Nothing in this Agreement shall require the
Debtors, nor the Debtors’ directors, managers, and officers, to take or refrain
from taking any action (including, without limitation, terminating this
Agreement under Section 11) to the extent such person or persons determines,
based on the advice of counsel, that taking such action, or refraining from
taking such action, as applicable, would be inconsistent with applicable law or
its fiduciary obligations under applicable law; provided, however, that it is
agreed that any such action shall not limit any Party’s right of termination
under Section 11 of this Agreement.

 

Section 6.                                          Transfer of Securities.

 

(a)                                 During the Effective Period, no Consenting
Noteholder (each, a “Transferor”) shall sell, use, pledge, assign, transfer,
permit the participation in, or otherwise dispose of (each, a “Transfer”) any
ownership (including any beneficial ownership(3)) in the Consenting Noteholder
Claims to any affiliated or unaffiliated party, including any party in which it
may hold a direct or indirect beneficial interest (each, an “Intended
Transferee”), unless in any such instance both the Transferor and the Intended
Transferee satisfy all of the following requirements (an Intended Transferee
that satisfies such requirements, a “Permitted Transferee,” and such Transfer, a
“Permitted Transfer”):

 

--------------------------------------------------------------------------------

(3)         As used herein, the term “beneficial ownership” means the direct or
indirect economic ownership of, and/or the power, whether by contract or
otherwise, to direct the exercise of the voting rights and the disposition of,
the Consenting Noteholder Claims or the right to acquire such claims or
interests.

 

13

--------------------------------------------------------------------------------


 

(i)                                     the Intended Transferee is another
Consenting Noteholder;

 

(ii)                                  if the Intended Transferee is not a
Consenting Noteholder, the Intended Transferee executes and delivers to counsel
to the Consenting Noteholders and counsel to the Debtors on the terms set forth
below an executed form of the transfer agreement in the form attached hereto as
Exhibit B (a “Transfer Agreement”) before such Transfer is effective (it being
understood that any Transfer shall not be effective as against the Debtors until
notification of such Transfer and a copy of the executed Transfer Agreement is
received by counsel to the Debtors, in each case, on the terms set forth
herein); and

 

(iii)                               if such Transfer shall result in the
Intended Transferee holding 10% or greater of the GenOn Notes or if the Intended
Transferee is a holding company under the Public Utility Holding Company Act of
2005, such Transfer shall not, in the reasonable business judgment of the
Debtors, their legal and tax advisors, or the Noteholder Advisors, adversely
affect the Debtors’ or the Consenting Noteholders’ ability to obtain the
regulatory consents or approval necessary to effectuate the Restructuring
Transactions.

 

(b)                                 The Debtors and/or the Consenting
Noteholders shall have five (5) business days from receiving the Transfer
Agreement in accordance with Section 6(a)(ii) to object to such Transfer
Agreement for the reasons described in Section 6(a)(iii). Failure of the Debtors
and the Consenting Noteholders to object to any Transfer Agreement within five
(5) business days of receiving notice of the Transfer Agreement shall be deemed
a determination that the requirements of Section 6(a)(ii) have been satisfied
with respect to such Transfer.

 

(c)                                  Notwithstanding Section 6(a), a Qualified
Marketmaker(4) that acquires any Consenting Noteholder Claims subject to this
Agreement with the purpose and intent of acting as a Qualified Marketmaker for
such Consenting Noteholder Claims, shall not be required to execute and deliver
to counsel a Transfer Agreement in respect of such Consenting Noteholder Claims
if (i) such Qualified Marketmaker subsequently transfers such Consenting
Noteholder Claims (by purchase, sale, assignment, participation, or otherwise)
within five (5) business days after its acquisition to a transferee that is an
entity that is not an affiliate, affiliated fund, or affiliated entity with a
common investment advisor of such Qualified Marketmaker; (ii) the transferee
otherwise is a Permitted Transferee (including, for the avoidance of doubt, the
requirement that such transferee execute a Transfer Agreement); and (iii) the
transfer otherwise is a Permitted Transfer. To the extent a Consenting
Noteholder is acting solely in its capacity as a Qualified Marketmaker, it may
effect a Transfer of any right, title, or interest in GenOn Notes or GAG Notes
that the Qualified Marketmaker acquires in such capacity from a Holder who is
not a Consenting Noteholder without the requirement that the transferee be a
Permitted Transferee.

 

--------------------------------------------------------------------------------

(4)         As used herein, the term “Qualified Marketmaker” means an entity
that (a) holds itself out to the public or the applicable private markets as
standing ready in the ordinary course of business to purchase from customers and
sell to customers claims of the Debtors (or enter with customers into long and
short positions in claims against the Debtors), in its capacity as a dealer or
market maker in claims against the Debtors and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including
debt securities or other debt).

 

14

--------------------------------------------------------------------------------


 

(d)                                 This Agreement shall in no way be construed
to preclude the Consenting Noteholders from acquiring additional Consenting
Noteholder Claims; provided that (i) any Consenting Noteholder that acquires
additional Consenting Noteholder Claims, as applicable, after the Agreement
Effective Date shall notify the Debtors and counsel to the Consenting
Noteholders of such acquisition, within three (3) business days following such
acquisition, including the amount of such acquisition and (ii) such additional
Consenting Noteholder Claims shall automatically and immediately upon
acquisition by a Consenting Noteholder, as applicable, be deemed subject to the
terms of this Agreement (regardless of when or whether notice of such
acquisition is given to the Debtors or counsel to the Consenting Noteholders).

 

(e)                                  For the avoidance of doubt, on the Plan
Effective Date, and subject in all respect to any terms set forth in the Plan
and Confirmation Order, each Consenting Noteholder and Permitted Transferee
shall be entitled to (i) its Pro Rata share of the GenOn Notes Cash Pool in
respect of all GenOn Notes Claims held by such Consenting Noteholder or
Permitted Transferee as of the distribution record date under the Plan, and
(ii) its Pro Rata share of the GAG Notes Cash Pool in respect of all GAG Notes
Claims held by such Consenting Noteholder or Permitted Transferee as of the
distribution record date under the Plan.

 

(f)                                   This Section 6 shall not impose any
obligation on any Debtor or NRG to issue any “cleansing letter” or otherwise
publicly disclose information for the purpose of enabling a Consenting
Noteholder to Transfer any Consenting Noteholder Claims. Notwithstanding
anything to the contrary herein, to the extent the Debtors, NRG, and another
Party have entered into a separate agreement with respect to the issuance of a
“cleansing letter” or other public disclosure of information in connection with
any proposed Restructuring Transactions (each such executed agreement, a
“Confidentiality Agreement”), the terms of such Confidentiality Agreement shall
continue to apply and remain in full force and effect according to its terms.

 

(g)                                  Any Transfer made in violation of this
Section 6 shall be void ab initio. Any Consenting Noteholder that effectuates a
Permitted Transfer to a Permitted Transferee shall have no liability under this
Agreement arising from or related to the failure of the Permitted Transferee to
comply with the terms of this Agreement.

 

(h)                                 Notwithstanding anything to the contrary in
this Section 6, the restrictions on Transfer set forth in this Section 6 shall
not apply to the grant of any liens or encumbrances on any claims and interests
in favor of a bank or broker-dealer holding custody of such claims and interests
in the ordinary course of business and which lien or encumbrance is released
upon the Transfer of such claims and interests.

 

Section 7.                                          Representations and
Warranties of the Consenting Noteholders and NRG.

 

7.01.                     Each Consenting Noteholder, severally, and not
jointly, represents and warrants with respect to itself that:

 

(a)                                 it is the beneficial owner of the face
amount of the Consenting Noteholder Claims, or is the nominee, investment
manager, or advisor for beneficial holders of the Consenting Noteholder Claims,
as reflected in such Consenting Noteholder’s signature block to

 

15

--------------------------------------------------------------------------------


 

this Agreement (such Consenting Noteholder Claims, the “Owned Consenting
Noteholder Claims”);

 

(b)                                 it has the full power and authority to act
on behalf of, vote and consent to matters concerning the Owned Consenting
Noteholder Claims;

 

(c)                                  the Owned Consenting Noteholder Claims are
free and clear of any pledge, lien, security interest, charge, claim, equity,
option, proxy, voting restriction, right of first refusal, or other limitation
on disposition, transfer, or encumbrances of any kind, that would adversely
affect in any way such Consenting Noteholder’s ability to perform any of its
obligations under this Agreement at the time such obligations are required to be
performed;

 

(d)                                 (i) it or each beneficial holder it
represents herein is either (A) a qualified institutional buyer as defined in
Rule 144A of the Securities Act, (B) an accredited investor (as defined in
Rule 501(a)(1), (2), (3), (5) or (7) under the Securities Act of 1933, as
amended (the “Securities Act”)), (C) a Regulation S non-U.S. person, or (D) the
foreign equivalent of (A) or (B) above, and (ii) any securities of any Debtor
acquired by the applicable Consenting Noteholder in connection with the
Restructuring Transactions will have been acquired for investment and not with a
view to distribution or resale in violation of the Securities Act;

 

(e)                                  it has reviewed or has had the opportunity
to review, with the assistance of professional and legal advisors of its
choosing, all information it deems necessary and appropriate for it to evaluate
the risks inherent in the Restructuring Transactions; and

 

(f)                                   as of the date hereof, it has no actual
knowledge of any event that, due to any fiduciary or similar duty to any other
person or entity, would prevent it from taking any action required of it under
this Agreement.

 

7.02.                     NRG represents and warrants with respect to itself
that:

 

(a)                                 it has not claimed a Worthless Stock
Deduction;

 

(b)                                 it has not received any transfers, payments
or dividends, whether directly or indirectly, from or on account of GenMA or its
subsidiaries at any time from or after January 1, 2014, other than amounts paid
pursuant to the Services Agreement or for other services provided by NRG or its
affiliates in the ordinary course; and

 

(c)                                  it (i) has complied, and has caused its
direct and indirect subsidiaries to comply, in all material respects with the
documents governing the GenMA leveraged lease transactions, including the
Participation Agreements, Facility Lease Agreements, and Trust Indenture
Agreements, each as defined in the Leveraged Lease Disputes, together with any
other documents related to the Leveraged Lease Disputes, and (ii) has calculated
accurately and has complied with the fixed charge coverage ratios and other
financial metrics governing restricted payments under the documents referred to
in (i) above, in the case of both (i) and (ii) from and after December 14, 2012;
provided, that the foregoing representations and warranties shall not apply to
the Payment Agreement Dispute.

 

16

--------------------------------------------------------------------------------


 

Section 8.                                          Mutual Representations,
Warranties, and Covenants. Each of the Parties represents, warrants, and
covenants, with respect to itself, to each other Party:

 

8.01.                     Enforceability. It is validly existing and in good
standing under the laws of the state of its organization, and this Agreement is
a legal, valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 

8.02.                     No Consent or Approval. Except as expressly provided
in this Agreement, the Plan, the Restructuring Term Sheet, the Settlement Term
Sheet, or the Bankruptcy Code, no consent or approval is required by any other
person or entity in order for it to effectuate the Restructuring Transactions
contemplated by, and perform the respective obligations under, this Agreement.

 

8.03.                     Power and Authority; Due Authorization. Except as
expressly provided in this Agreement, it has all requisite corporate or other
power and authority to enter into, execute, and deliver this Agreement and to
effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement, and the execution, delivery and
performance of this Agreement by it have been duly authorized by all necessary
corporate and, to the extent applicable, shareholder, partner or member, action.

 

8.04.                     Governmental Consents. Except as expressly set forth
herein and with respect to the Debtors’ performance of this Agreement (and
subject to necessary Bankruptcy Court approval and/or regulatory approvals
associated with the Restructuring Transactions), the execution, delivery, and
performance by it of this Agreement does not, and shall not, require any
registration or filing with consent or approval of, or notice to, or other
action to, with or by, any federal, state, or other governmental authority or
regulatory body.

 

8.05.                     No Conflicts. The execution, delivery, and performance
of this Agreement does not and shall not: (a) violate any provision of law,
rules or regulations applicable to it or any of its subsidiaries; (b) violate
its certificate of incorporation, bylaws, or other organizational documents or
those of any of its subsidiaries; or (c) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
contractual obligation to which it is a party, which conflict, breach, or
default, would have an adverse effect on a material provision of any of the
Restructuring Transactions.

 

Section 9.                                          Certain Additional Chapter
11 Matters.

 

9.01.                     Bankruptcy Court Pleadings and Restructuring
Documents.

 

(a)                                 The Consenting Noteholders and NRG shall
have a reasonable opportunity to review and comment on any customary first-day
pleadings that the Debtors determine, in consultation with the Consenting
Noteholders and NRG, are necessary or desirable to file (the “First Day
Pleadings”). The Debtors shall use reasonable efforts to incorporate the
comments of the Consenting Noteholders and NRG as to the First Day Pleadings.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Additionally, during the Effective Period,
the Debtors will use commercially reasonable efforts to provide draft copies of
all material motions, pleadings, and documents other than the First Day
Pleadings (except professional retention applications or fee applications) that
the Debtors intend to file with the Bankruptcy Court to counsel to the
Consenting Noteholders and NRG at least three (3) business days before the date
on which Debtors intend to file such documents. To the extent such documents do
not constitute Restructuring Documents (which shall be approved in accordance
with Section 3 of this Agreement), the Debtors shall consult in good faith with
counsel to the Consenting Noteholders and NRG regarding the form and substance
of such documents.

 

Section 10.                                   Acknowledgement. Notwithstanding
any other provision herein, this Agreement is not and shall not be deemed to be
an offer with respect to any securities or solicitation of votes for the
acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of
the Bankruptcy Code or otherwise. Any such offer or solicitation will be made
only in compliance with all applicable securities laws and provisions of the
Bankruptcy Code. The Debtors will not solicit acceptances of any Plan from NRG
or the Consenting Noteholders in any manner inconsistent with the Bankruptcy
Code or applicable bankruptcy law.

 

Section 11.                                   Termination Events.

 

11.01.              Consenting Noteholder Termination Events. Either the
Required Consenting GenOn Noteholders, on behalf of all Consenting GenOn
Noteholders, or the Required Consenting GAG Noteholders, on behalf of all
Consenting GAG Noteholders, may terminate this Agreement, in each case, upon
five (5) business days written notice, delivered in accordance with
Section 13.09 hereof, by such Required Consenting GenOn Noteholders or the
Required Consenting GAG Noteholders to the Debtors and NRG, upon the occurrence
and continuation of any of the events set forth below in clauses (a)-(n) of this
Section, including without limitation, to the extent any of the events or
actions set forth below occurred or were taken pursuant to Section 5.03(b). For
purposes of this Section 11.01, the Required Consenting GenOn Noteholders or the
Required Consenting GAG Noteholders delivering the termination notice shall be
referred to as the “Terminating Consenting Noteholders,” and the Consenting
Noteholders on whose behalf either the Required Consenting GenOn Noteholders or
the Required Consenting GAG Noteholders have delivered a notice of termination
shall be referred to as a “Terminating Consenting Class.” If termination is
pursuant to Section 11.01(a) and occurs (i) prior to 15 months after the
Petition Date, such termination shall be solely as to the Terminating Consenting
Class or (ii) on or after 15 months after the Petition Date, such termination
shall be as to all Parties. If the Required Consenting GenOn Noteholders
terminate pursuant to any of Section 11.01(b)-(n), such termination shall be as
to all Parties. If the Required Consenting GAG Noteholders terminate this
Agreement pursuant to any of Section 11.01(b)-(n), such termination shall be as
to all Parties; provided that the Required Consenting GAG Noteholders may not
terminate this Agreement pursuant to Section 11.01(b) or (d) unless there is an
Adverse GAG Treatment Event or it is reasonably foreseeable that an event,
occurrence, or omission will result in an Adverse GAG Treatment Event. For
purposes of this Section 11.01, the “GAG Agreed Treatment” means (i) the 92%
Cash recovery on the GAG Notes Claims payable on the Plan Effective Date,
(ii) the provision for liquidated damages at a rate of 6% per annum beginning on
the date that is 180 days after the Petition Date and payable on the Plan
Effective Date, and (iii) the payment on the Plan Effective Date of the GAG

 

18

--------------------------------------------------------------------------------


 

Notes Cash Pool, each as more fully set forth in the Restructuring Term Sheet.
For purposes of this Agreement, “Adverse GAG Treatment Event” means (i) any
alteration of the GAG Agreed Treatment, or (ii) any act by any of the Parties
that has a non-de minimis effect on the Debtors’ ability to provide the GAG
Agreed Treatment.

 

(a)                                 the failure to meet any of the Milestones;

 

(b)                                 the breach by any Party other than the
Terminating Consenting Noteholders of any material provision set forth in this
Agreement, including, for the avoidance of doubt, if a representation made
herein is not true, complete and correct; provided that, for the avoidance of
doubt, the sole remedy for any breach of the representations or warranties
contained in Section 7.02 hereof shall be termination of this Agreement pursuant
to this Section 11; provided, further that (i) such Terminating Consenting
Noteholders shall transmit a notice to the Debtors, NRG, and counsel to the
other Consenting Noteholders pursuant to Section 13.09 hereof, detailing any
such breach and (ii) any other Consenting Noteholder may transmit a notice to
any Party detailing a breach (while providing copies of such notice pursuant to
Section 13.09 hereof) and, in either case, if such breach is capable of being
cured, the breaching Party shall have five (5) business days after receiving
such notice to cure any breach;

 

(c)                                  the issuance by any governmental authority,
including any regulatory authority, the Bankruptcy Court, or another court of
competent jurisdiction, of any injunction, judgment, decree, charge, ruling, or
order that, in each case, would have the effect of preventing consummation of
the Restructuring Transactions; provided that the Debtors shall have thirty (30)
business days after issuance of such injunction, judgment, decree, charge,
ruling, or order to obtain relief that would allow consummation of the
Restructuring Transactions;

 

(d)                                 any Debtor directly or indirectly proposes,
supports, assists, solicits, or files a pleading seeking approval of any
restructuring, workout, plan of arrangement, settlement, or plan of
reorganization for the Debtors other than the Restructuring Transactions (or any
approval of any sales, voting or other procedures in connection with such
transaction) without the consent of the Required Consenting Noteholders;

 

(e)                                  the (i) conversion of one or more of the
Chapter 11 Cases of the Debtors to a case under chapter 7 of the Bankruptcy
Code, (ii) dismissal of one or more of the Chapter 11 Cases of the Debtors,
unless such conversion or dismissal, as applicable, is made with the prior
written consent of the Required Consenting Noteholders or would not have a
material adverse effect on the consummation of the Restructuring Transactions;
or (iii) appointment of a trustee, receiver, examiner with expanded powers,
responsible person or responsible officer in the Chapter 11 Cases;

 

(f)                                   any of the Restructuring Documents shall
have been modified or withdrawn without obtaining the requisite consent or
approval required pursuant to Section 3 of this Agreement;

 

(g)                                  any Debtor files any motion or pleading
seeking to avoid, disallow, subordinate or recharacterize any claim held by any
Terminating Consenting Noteholder arising under the GenOn Notes or the GAG
Notes, as applicable;

 

19

--------------------------------------------------------------------------------


 

(h)                                 entry into an agreement regarding an
in-court or out-of-court restructuring or recapitalization transaction involving
(A) GenMA, without the prior written consent of the GenOn Steering Committee and
the GAG Steering Committee, such consent not to be unreasonably withheld;
provided, that the consent of the GAG Steering Committee shall not be required
to the extent such agreement is effectuated on or after the Plan Effective Date
and provides that GAG shall have no liability for any breaches of such agreement
prior to the Plan Effective Date, or (B) REMA, without the prior written consent
of the GenOn Steering Committee, such consent not to be unreasonably withheld;

 

(i)                                     entry into an agreement to settle or
resolve any of the Leveraged Lease Disputes without the prior written consent of
the GenOn Steering Committee and the GAG Steering Committee; provided, that the
consent of the GAG Steering Committee shall not be required unless such
agreement or resolution results in an Adverse GAG Treatment Event or it is
reasonably foreseeable that an event, occurrence, or omission will result in an
Adverse GAG Treatment Event;

 

(j)                                    failure to consummate the Special
Mandatory Redemption within two (2) business days after the Agreement Effective
Date;

 

(k)                                 the Bankruptcy Court grants relief
terminating, annulling, or modifying the automatic stay (as set forth in section
362 of the Bankruptcy Code) with regard to any material assets of the Debtors
that would have a material adverse effect on the Restructuring Transactions, or
otherwise grants relief that would have a material adverse effect on the
Restructuring Transactions, without the prior written consent of the Required
Consenting Noteholders;

 

(l)                                     failure of the Debtors, the GenOn
Steering Committee, and NRG to reach an agreement that resolves any potential
material adverse impact of the Worthless Stock Deduction, as set forth in the
Settlement Term Sheet, by the earlier of (i) the date of entry of the Disclosure
Statement Order, and (ii) October 15, 2017;

 

(m)                             determination by the GenOn Steering Committee
that the Shared Facilities Agreement by and between NRG Canal 3 Development LLC
and NRG Canal LLC, dated as of December 16, 2016, does not prevent or fully
mitigate any material adverse economic impact on Canal Units 1 or 2 as result of
the completion and operation of Canal Unit 3, including in light of any
amendments made to the Shared Facilities Agreement on or before the Plan
Effective Date; provided, however, that before such termination shall become
effective, NRG shall have ten (10) business days to reasonably cure the default
or other event prompting such determination; or

 

(n)                                 failure to resolve the Leveraged Lease
Disputes in a manner acceptable to the GenOn Steering Committee and the GAG
Steering Committee on or before the commencement of any hearing on confirmation
of the Plan (in the case of the GAG Steering Committee, to the extent that the
failure to resolve such claims would, or it is reasonably foreseeable that the
failure to resolve such claims could, constitute an Adverse GAG Treatment
Event).

 

11.02.              NRG Termination Events. This Agreement may be terminated as
between NRG and the other Parties, in each case, upon five (5) business days
written notice, delivered in

 

20

--------------------------------------------------------------------------------


 

accordance with Section 13.09 hereof, by NRG to the Debtors and counsel to the
Consenting Noteholders, upon the occurrence and continuation of any of the
following events:

 

(a)                                 the failure to meet any of the Milestones;

 

(b)                                 the breach by the Required Consenting
Holders of any material provision set forth in this Agreement in a manner that
is materially adverse to NRG; provided that NRG shall transmit a notice to the
Debtors and counsel to the Consenting Noteholders pursuant to Section 13.09
hereof, detailing any such breach and, if such breach is capable of being cured,
the breaching Party shall have five (5) days after receiving such notice to cure
any breach;

 

(c)                                  the issuance by any governmental authority,
including any regulatory authority, the Bankruptcy Court, or another court of
competent jurisdiction, of any ruling or order permanently enjoining the
consummation of the Settlement;

 

(d)                                 any Debtor directly or indirectly proposes,
supports, assists, solicits, or files a pleading seeking approval of any
restructuring, workout, plan of arrangement, settlement, or plan of
reorganization for the Debtors other than the Restructuring Transactions (or any
approval of any sales, voting or other procedures in connection with such
transaction), without participation, or consent by NRG;

 

(e)                                  the (i) conversion of one or more of the
Chapter 11 Cases of the Debtors to a case under chapter 7 of the Bankruptcy Code
or (ii) dismissal of one or more of the Chapter 11 Cases of the Debtors, unless
such conversion or dismissal, as applicable, is made with the prior written
consent of NRG or would not have a material adverse effect on the consummation
of the Restructuring Transactions;

 

(f)                                   any of the Restructuring Documents shall
have been materially and adversely modified, or shall have been withdrawn,
without participation or consent by NRG, subject to Section 3; or

 

(g)                                  any Debtor files any motion seeking to
avoid, disallow, subordinate or recharacterize any claim, lien, or interest held
by NRG other than as contemplated as a part of the Restructuring Transactions,
without participation or consent by NRG.

 

11.03.              Debtors’ Termination Events.  Any Debtor (each, a
“Terminating Debtor”) may terminate this Agreement as to all Parties upon five
(5) business days’ prior written notice, delivered in accordance with
Section 13.09 hereof, upon the occurrence of any of the following events: 
(a) the Plan Effective Date shall not have occurred by the Outside Date; (b) the
breach by the Required Consenting Noteholders of any material provision set
forth in this Agreement in a manner adverse to the Debtors; provided that such
Terminating Debtor shall transmit a notice to NRG and counsel to the Consenting
Noteholders pursuant to Section 13.09 hereof, detailing any such breach and, if
such breach is capable of being cured, the breaching Party shall have five
(5) business days after receiving such notice to cure any breach; (c) the board
of directors, board of managers, or a similar governing body of any Debtor
determines in good faith, based on advice of counsel, that proceeding with any
of the Restructuring Transactions would be inconsistent with applicable law or
fiduciary obligations under applicable law, provided, that the Debtors shall
promptly notify the Consenting Noteholders of such determination in writing; (d)

 

21

--------------------------------------------------------------------------------


 

the issuance by any governmental authority, including any regulatory authority,
the Bankruptcy Court, or another court of competent jurisdiction, of any ruling
or order permanently enjoining the consummation of a material portion of the
Restructuring Transactions.

 

11.04.              Mutual Termination.  This Agreement, and the obligations of
all Parties hereunder, may be terminated by mutual agreement among all of the
Debtors, NRG, and the Required Consenting Noteholders.

 

11.05.              Termination Upon Completion of the Restructuring
Transaction.  This Agreement shall terminate automatically without any further
required action or notice on the Plan Effective Date.

 

11.06.              Effect of Termination.  No Party may terminate this
Agreement if such Party failed to perform or comply in all material respects
with the terms and conditions of this Agreement, with such failure to perform or
comply causing, or resulting in, the occurrence of one or more termination
events specified herein.  The date on which termination of this Agreement as to
a Party is effective in accordance with Sections 11.01, 11.02, 11.03, 11.04, and
11.05 and shall be referred to as a “Termination Date.”  Upon the occurrence of
a Termination Date as to a Party, this Agreement shall be of no further force
and effect and each Party subject to such termination shall be released from its
commitments, undertakings, agreements, representations, and warranties under or
related to this Agreement and shall have the rights and remedies that it would
have had, had it not entered into this Agreement, and shall be entitled to take
all actions, whether with respect to the Restructuring Transactions or
otherwise, that it would have been entitled to take had it not entered into this
Agreement.  Upon the occurrence of a Termination Date, any and all consents or
ballots tendered by the Parties subject to such termination before a Termination
Date shall be deemed, for all purposes, to be null and void from the first
instance and shall not be considered or otherwise used in any manner by the
Parties in connection with the Restructuring Transactions and this Agreement or
otherwise, and each Consenting Noteholder shall be provided an opportunity after
such Termination Date to tender a new consent or ballot and shall be allowed to
vote each of its Consenting Noteholder Claims to accept or reject the Plan and
make any associated elections or opt-outs.  Notwithstanding anything to the
contrary in this Agreement, the foregoing shall not be construed to prohibit the
Debtors, NRG, or any of the Consenting Noteholders from contesting whether any
such termination is in accordance with its terms or to seek enforcement of any
rights under this Agreement that arose or existed before a Termination Date. 
Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict (a) any right of any
Debtor or the ability of any Debtor to protect and reserve its rights (including
rights under this Agreement), remedies, and interests, including its claims
against NRG and any Consenting Noteholder, (b) any right of any Consenting
Noteholder, or the ability of any Consenting Noteholder, to protect and preserve
its rights (including rights under this Agreement), remedies, and interests,
including its claims against NRG or any Debtor or Consenting Noteholder, and
(c) any right of NRG, or the ability of NRG, to protect and preserve its rights
(including rights under this Agreement), remedies, and interests, including its
claims against any Debtor or Consenting Noteholder.  Nothing in this
Section 11.06 shall restrict any Debtor’s right to terminate this Agreement in
accordance with Section 11.03(c).  The Debtors hereby irrevocably waive the
right to claim or assert that the termination of this Agreement in accordance
with its terms by NRG, the Required Consenting GenOn Noteholders, or the

 

22

--------------------------------------------------------------------------------


 

Required Consenting GAG Noteholders violates the automatic stay (as set forth in
section 362 of the Bankruptcy Code).  Notwithstanding anything herein to the
contrary, the Parties’ obligations under Sections 11.07 and 11.08 shall survive
any termination of this Agreement.

 

11.07.              Termination Before Entry of Settlement Order.  From and
after the date that is 180 days after the Petition Date (or such later date
after 180 days after the Petition Date when confirmation of a plan incorporating
the Settlement is not pending), if this Agreement is terminated before the entry
of the Settlement Order for any reason (other than pursuant to Section 11.05),
the Debtors shall promptly file, and NRG and the Consenting Noteholders shall
use commercially reasonable efforts to support, a motion pursuant to Federal
Rule of Bankruptcy Procedure 9019 seeking entry of the Settlement Order, and NRG
shall be bound to continue to pursue the Settlement and to comply with all
elements of the Settlement Agreement and the Settlement Term Sheet (including
all covenants, tax arrangements, and other commitments of NRG described herein
and/or therein), which shall be implemented in a chapter 11 plan of
reorganization.  In the case of a termination of this Agreement pursuant to
Section 11.01(b), (l), or (n), the GenOn Steering Committee and the GAG Steering
Committee shall have the option to elect whether the Parties hereto shall pursue
or not pursue the Settlement on the terms and conditions set forth in the
immediately preceding sentence; provided, that the consent of the GAG Steering
Committee shall not be required unless such election results in an Adverse GAG
Treatment Event or it is reasonably foreseeable that an event, occurrence, or
omission will result in an Adverse GAG Treatment Event.

 

11.08.              Termination After Entry of Settlement Order. 
Notwithstanding anything to the contrary herein, if this Agreement is terminated
after the entry of the Settlement Order, the Settlement shall remain in full
force and effect and binding on all parties thereto.

 

Section 12.                                   Amendments.  This Agreement,
including the Restructuring Term Sheet and the Settlement Term Sheet, may not be
modified, amended, supplemented, or waived in any manner except in writing
signed by each of the Debtors, NRG, the Required Consenting GenOn Noteholders,
and, if such modification, amendment, supplement, or waiver constitutes an
Adverse GAG Treatment Event, the Required Consenting GAG Noteholders; provided,
that if the proposed modification, amendment, or supplement has a material,
disproportionate (as compared to other Consenting Noteholders holding Claims
within the same Class as provided for in the Restructuring Term Sheet) and
adverse effect on the economic recoveries on account of, or the treatment of,
the GenOn Notes Claims or the GAG Notes Claims of any Consenting Noteholder
compared to the economic recoveries on account of, or the treatment of, such
Claims set forth in the Restructuring Term Sheet, then the consent of such
Consenting Noteholders holding no less than 75% of the GenOn Notes Claims held
by the Consenting Noteholders and no less than 75% of the GAG Notes Claims held
by the Consenting Noteholders shall also be required to effectuate such
modification, amendment, or supplement.  No provision herein that requires
either supermajority consent or specific consent of the Required Consenting
GenOn Noteholders or the Required Consenting GAG Noteholders may be amended
without the prior written consent of such supermajority or specific Required
Consenting GenOn Noteholders or Required Consenting GAG Noteholders,
respectively.  Any proposed modification, amendment, supplement, or waiver that
is not approved by the requisite Parties as set forth above shall be ineffective
and void ab initio.

 

23

--------------------------------------------------------------------------------


 

Section 13.                                   Miscellaneous.

 

13.01.              Further Assurances.  Subject to the other terms of this
Agreement, the Parties agree to execute and deliver such other instruments and
perform such acts, in addition to the matters herein specified, as may be
reasonably appropriate or necessary, or as may be required by order of the
Bankruptcy Court, from time to time, to effectuate the Restructuring
Transactions, as applicable.

 

13.02.              Complete Agreement.  This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, oral, or written, among the Parties with
respect thereto.

 

13.03.              Headings.  The headings of all sections of this Agreement
are inserted solely for the convenience of reference and are not a part of and
are not intended to govern, limit, or aid in the construction or interpretation
of any term or provision hereof.

 

13.04.              GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM; WAIVER OF TRIAL BY JURY.  THIS AGREEMENT IS TO BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF LAW
OF ANOTHER JURISDICTION.  Each Party hereto agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement in either the United States District Court for the Southern District
of New York or any New York state court (the “Chosen Courts”), and solely in
connection with claims arising under this Agreement:  (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts; (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts; and
(c) waives any objection that the Chosen Courts are an inconvenient forum or do
not have jurisdiction over any Party hereto or constitutional authority to
finally adjudicate the matter; provided that if the Debtors commence the Chapter
11 Cases, then the Bankruptcy Court (or court of proper appellate jurisdiction)
shall be the exclusive Chosen Court.

 

13.05.              Trial by Jury Waiver.  EACH PARTY HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

13.06.              Execution of Agreement.  This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement.  Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.

 

13.07.              Interpretation and Rules of Construction.  This Agreement is
the product of negotiations among the Debtors, NRG, and the Consenting
Noteholders, and in the enforcement

 

24

--------------------------------------------------------------------------------


 

or interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof.  The
Debtors, NRG, and the Consenting Noteholders were each represented by counsel
during the negotiations and drafting of this Agreement and continue to be
represented by counsel.  In addition, this Agreement shall be interpreted in
accordance with section 102 of the Bankruptcy Code.

 

13.08.              Successors and Assigns.  This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable.  There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity.

 

13.09.              Notices.  All notices hereunder shall be deemed given if in
writing and delivered by electronic mail, courier, or registered or certified
mail (return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)                                 if to a Debtor, to:

 

GenOn Energy, Inc.

804 Carnegie Center

Princeton, NJ 08540

Attn:                    Mac McFarland, Chief Executive Officer

Email:            mac@genon.com

 

with copies (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attn:                    David R. Seligman, P.C., Steven N. Serajeddini, and
Christopher M. Hayes
Email:            david.seligman@kirkland.com

steven.serajeddini@kirkland.com

christopher.hayes@kirkland.com

 

(b)                                 if to a Consenting Noteholder, the GenOn
Steering Committee, or the GAG Steering Committee, to:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attn:                    Keith H. Wofford, Stephen Moeller-Sally, and Marc B.
Roitman

Email:            keith.wofford@ropesgray.com

ssally@ropesgray.com

marc.roitman@ropesgray.com

 

25

--------------------------------------------------------------------------------


 

and, if to the GAG Steering Committee, with copies to Special Counsel to the GAG
Steering Committee:

 

Quinn Emanuel Urquhart & Sullivan, LLP

51 Madison Avenue, 22nd Floor

New York, NY 10010

Attn:                    Benjamin Finestone and Daniel Holzman

Email:            benjaminfinestone@quinnemanuel.com;

danielholzman@quinnemanuel.com

 

(c)                                  if to NRG:

 

NRG Energy, Inc.

804 Carnegie Center

Princeton, NJ 08540

Attn:                    Brian Curci, Corporate Secretary

Email:            brian.curci@nrg.com

 

with copies (which shall not constitute notice) to:

 

Baker Botts LLP

2001 Ross Avenue

Dallas, TX 75201

Attn:                    C. Luckey McDowell, Emanuel C. Grillo, and Ian E.
Roberts

Email:            luckey.mcdowell@bakerbotts.com

emanuel.grillo@bakerbotts.com

ian.roberts@bakerbotts.com

 

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. 
Any notice given by delivery, mail (electronic or otherwise), or courier shall
be effective when received.

 

13.10.              Independent Due Diligence and Decision Making.  Each Party
hereby confirms that its decision to execute this Agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions, and prospects of the Debtors.

 

13.11.              Waiver.  If the Restructuring Transactions are not
consummated, or if this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights.  This Agreement and all negotiations
relating hereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms, pursue the consummation of the
Restructuring Transactions, or the payment of damages to which a Party may be
entitled under this Agreement, to the extent provided by Federal Rule of
Evidence 408 and any other applicable statutes.

 

13.12.              Specific Performance.  It is understood and agreed by the
Parties that money damages would be an insufficient remedy for any breach of
this Agreement by any Party and

 

26

--------------------------------------------------------------------------------


 

each non-breaching Party shall be entitled to enforce the terms of this
Agreement by decree of specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as
a remedy of any such breach, including an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any Party to comply promptly with any
of its obligations hereunder.  Neither NRG nor any Debtor nor any of the
Consenting Noteholders shall be liable for punitive, exemplary, special,
consequential or indirect damages or lost profits related to a breach of this
Agreement.

 

13.13.              Several, Not Joint, Claims.  The agreements,
representations, warranties, and obligations of the Parties under this Agreement
are, in all respects, several and not joint.

 

13.14.              Severability and Construction.  If any provision of this
Agreement shall be held by a court of competent jurisdiction to be illegal,
invalid, or unenforceable, the remaining provisions shall remain in full force
and effect if essential terms and conditions of this Agreement for each Party
remain valid, binding, and enforceable.

 

13.15.              Remedies Cumulative.  All rights, powers, and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative, and the exercise of any
right, power, or remedy thereof by any Party shall not preclude the simultaneous
or later exercise of any other such right, power, or remedy by such Party.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

[Remainder of page intentionally left blank.]

 

27

--------------------------------------------------------------------------------


 

Debtor Signature Pages to the Plan Support and Lock-Up Agreement

 

GenOn Energy, Inc.

 

 

 

 

 

By: 

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

Chief Executive Officer

 

 

 

GenOn Americas Generation, LLC

 

 

 

 

 

By: 

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

Chief Executive Officer

 

 

28

--------------------------------------------------------------------------------


 

GenOn Americas Procurement, Inc.

GenOn Asset Management, LLC

GenOn Special Procurement, Inc.

 

 

By:

/s/ Rachel Smith

 

Name:

Rachel Smith

 

Title:

Treasurer

 

 

 

GenOn Capital Inc.

GenOn Fund 2011 LLC

Mirant Asia-Pacific Ventures, LLC

Mirant Intellectual Asset Management and Marketing LLC

Mirant International Investments, Inc.

MNA Finance Corp.

RRI Energy Broadband, Inc.

RRI Energy Channelview (Delaware) LLC

RRI Energy Channelview (Texas) LLC

RRI Energy Communications, Inc.

RRI Energy Services Channelview LLC

RRI Energy Services Desert Basin, LLC

RRI Energy Solutions East, LLC

RRI Energy Trading Exchange, Inc.

RRI Energy Ventures, Inc.

 

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

President & Treasurer

 

 

--------------------------------------------------------------------------------


 

GenOn Energy Holdings, Inc.

GenOn Energy Management, LLC

GenOn Energy Services, LLC

GenOn Mid-Atlantic Development, LLC

GenOn Power Operating Services MidWest, Inc.

Hudson Valley Gas Corporation

Mirant New York Services, LLC

Mirant Power Purchase, LLC

Mirant Wrightsville Investments, Inc.

Mirant Wrightsville Management, Inc.

NRG Americas, Inc.

NRG Bowline LLC

NRG California North LLC

NRG California South GP LLC

NRG Canal LLC

NRG Delta LLC

NRG Florida GP LLC

NRG Lovett Development I LLC

NRG Lovett LLC

NRG New York LLC

NRG North America LLC

NRG Northeast Generation, Inc.

NRG Northeast Holdings, Inc.

NRG Potrero LLC

NRG Power Generation Assets LLC

NRG Power Generation LLC

NRG Power Generation LLC

NRG Power Midwest GP LLC

NRG Sabine (Delaware), Inc.

NRG Sabine (Texas), Inc.

NRG San Gabriel Power Generation LLC

NRG Tank Farm LLC

NRG Wholesale Generation GP LLC

NRG Willow Pass LLC

Orion Power New York GP, Inc.

Orion Power New York LP, LLC

RRI Energy Services, LLC

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

Treasurer

 

 

--------------------------------------------------------------------------------


 

NRG California South LP

 

By: NRG California South GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

Treasurer

 

 

 

 

 

 

 

NRG Florida LP

 

By: NRG Florida GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

Treasurer

 

 

 

 

 

 

 

NRG Power Midwest LP

 

By: NRG Power Midwest GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

Treasurer

 

 

 

 

 

 

 

NRG Wholesale Generation LP

 

By: NRG Wholesale Generation GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

Treasurer

 

 

 

 

 

 

 

Orion Power New York, L.P.

 

By: Orion Power New York GP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

Treasurer

 

 

[Debtors’ Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

RRI Energy Channelview LP

 

By: RRI Energy Channelview (Texas) LLC, its General Partner

 

 

 

 

By:

/s/ Gaëtan Frotté

 

Name:

Gaëtan Frotté

 

Title:

Treasurer

 

 

 

 

 

 

Signature pages of Consenting Noteholders on file with the GenOn Entities.

 

[Debtors’ Signature Page to Restructuring Support Agreement]

 

--------------------------------------------------------------------------------


 

NRG Signature Page to
the Restructuring Support and Lock-Up Agreement

 

NRG Energy, Inc.

 

By:

/s/ Kirkland Andrews

 

Name:

Kirkland Andrews

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A to
the Restructuring Support and Lock-Up Agreement

 

Restructuring Term Sheet

 

--------------------------------------------------------------------------------


 

THE TERMS SET FORTH HEREIN ARE SUBJECT TO THE EXECUTION AND DELIVERY OF
DEFINITIVE DOCUMENTATION BY THE PARTIES AND CONFIRMATION BY THE BANKRUPTCY
COURT.  THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF
SECTION 1125 OF THE BANKRUPTCY CODE.  ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. 
NOTHING CONTAINED IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY
OR DEEMED BINDING ON ANY OF THE PARTIES HERETO.

 

RESTRUCTURING TERM SHEET

 

INTRODUCTION

 

This restructuring term sheet (this “Restructuring Term Sheet”)(5) describes the
terms of a restructuring of the GenOn Energy, Inc. (“GenOn”), GenOn Americas
Generation, LLC (“GAG”), and certain of their directly and indirectly-owned
subsidiaries listed on Exhibit 4 (collectively, the “Debtors” and, such
restructuring, the “Restructuring”) through cases that will be filed under
chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court in which
the Chapter 11 cases are commenced (the “Bankruptcy Court”).

 

The Debtors will implement the Restructuring through a plan of reorganization
(as it may be amended or supplemented from time to time, including all exhibits,
schedules, supplements, appendices, annexes and attachments thereto, the
“Plan”), which shall be consistent with the terms of this Restructuring Term
Sheet and the Restructuring Support Agreement, under chapter 11 of the
Bankruptcy Code.  This Restructuring Term Sheet incorporates the rules of
construction set forth in section 102 of the Bankruptcy Code.

 

The governing documents with respect to the Restructuring will contain terms and
conditions that are dependent on each other, including those described in this
Restructuring Term Sheet.

 

This Restructuring Term Sheet does not include a description of all of the
terms, conditions, and other provisions that are to be contained in the
definitive documentation governing the Restructuring.  The Restructuring will
not contain any material

 

--------------------------------------------------------------------------------

(5)         Capitalized terms used but not otherwise defined in this
Restructuring Term Sheet or in the Restructuring Support Agreement have the
meanings ascribed to such terms as set forth on Exhibit 1.

 

--------------------------------------------------------------------------------


 

terms or conditions that are inconsistent in any material respect with this
Restructuring Term Sheet.

 

This Restructuring Term Sheet is a draft, is intended for discussions purposes,
and is subject to Federal Rule of Evidence 408.  This Restructuring Term Sheet
has not been approved by the board of any of the Debtors.  The Debtors reserve
all rights to modify this Restructuring Term Sheet in accordance with Section 12
of the Restructuring Support Agreement.

 

2

--------------------------------------------------------------------------------


 

TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

 

Class No.

 

Type of Claim

 

Treatment

 

Impairment /
Voting

 

 

 

 

 

 

 

Unclassified Non-Voting Claims Against the Debtors

 

N/A

 

Administrative Claims

 

On the Effective Date, except to the extent that a Holder of an Allowed
Administrative Claim and the Debtor against which such Allowed Administrative
Claim is asserted agree to less favorable treatment for such Holder, each Holder
of an Allowed Administrative Claim shall receive, in full satisfaction of its
Claim, payment in full in cash.

 

N/A

 

 

 

 

 

 

 

N/A

 

LC Facility Claims

 

On the Effective Date, except to the extent that a Holder of an Allowed LC
Facility Claim agrees to a less favorable treatment, each Allowed LC Facility
Claim shall either be: (a) cash collateralized; (b) replaced with new letters of
credit; or (c) supported by a back-to-back letter of credit from a financial
counterparty with creditworthiness reasonably acceptable to such Holder.

 

 

 

 

 

 

 

 

 

N/A

 

Priority Tax Claims

 

Except to the extent that a Holder of an Allowed Priority Tax Claim and the
Debtor against which such Allowed Priority Tax Claim is asserted agree to less
favorable treatment for such Holder, each Holder of an Allowed Priority Tax
Claim shall receive, in full satisfaction of its Claim, payments in cash in a
manner consistent with section 1129(a)(9)(C) of the Bankruptcy Code.

 

N/A

 

 

 

 

 

 

 

Classified Claims and Interests of the Debtors

 

Class 1

 

Other Secured Claims

 

On the Effective Date, in full satisfaction of each Allowed Other Secured Claim
against the Debtors, each Holder thereof shall receive, at the option of the
applicable Debtor: (a) payment in full in Cash; (b) delivery of the collateral
securing any such Claim and payment of any interest required under section
506(b) of the Bankruptcy Code; (c) Reinstatement of such Other Secured Claim; or
(d) other treatment rendering such Claim Unimpaired.

 

Unimpaired; deemed to accept.

 

 

 

 

 

 

 

Class 2

 

Other Priority Claims

 

On the Effective Date, except to the extent that a Holder of an Allowed Other
Priority Claim and the Debtor against which such Allowed Other Priority Claim is
asserted agree to less favorable treatment for such Holder, in full satisfaction
of each Allowed Other Priority Claim against the Debtors, each Holder thereof
shall receive payment in full in cash or other treatment rendering such Claim
Unimpaired.

 

Unimpaired; deemed to accept.

 

3

--------------------------------------------------------------------------------


 

Class 3

 

Revolving Credit Facility Claims

 

On the Effective Date, in full satisfaction of each Allowed Revolving Credit
Facility Claim, each Holder thereof shall receive payment in full in Cash in
accordance with the NRG Settlement.

 

Revolving Credit Facility Claims shall be deemed Allowed under the Plan.

 

Unimpaired; deemed to accept.

 

 

 

 

 

 

 

Class 4

 

GenOn Notes Claims

 

On the Effective Date, in full satisfaction of each Allowed GenOn Notes Claim,
each Holder thereof shall receive its Pro Rata share of: (a) 100% of the New
Common Stock, subject to dilution by the Management Incentive Plan; (b) the
GenOn Notes Cash Pool; and (c) the Subscription Rights.

 

Impaired; entitled to vote.

 

 

 

 

 

 

 

Class 5

 

GAG Notes Claims

 

On the Effective Date, in full satisfaction of each Allowed GAG Notes Claim,
each Holder thereof shall receive: (a) Cash in an amount equal to 92% of the
principal amount and accrued interest as of the Petition Date of such Allowed
GAG Notes Claim; and (b) its Pro Rata share of the GAG Notes Cash Pool.

 

Impaired; entitled to vote.

 

 

 

 

 

 

 

Class 6

 

General Unsecured Claims

 

In full satisfaction of each Allowed General Unsecured Claim, each Holder
thereof shall receive: (a) payment in Cash in an amount equal to such Allowed
General Unsecured Claim on the later of (i) the Effective Date, or (ii) the date
due in the ordinary course of business in accordance with the terms and
conditions of the particular transaction or agreement giving rise to such
Allowed General Unsecured Claim; or (b) such other treatment as may be required
so as to render such Allowed General Unsecured Claim Unimpaired.

 

Unimpaired;
deemed to accept.

 

 

 

 

 

 

 

Class 7

 

Intercompany Claims and Interests

 

On the Effective Date, unless otherwise provided for under the Plan, each Debtor
Intercompany Claim and/or Intercompany Interest shall either be Reinstated or
canceled and released at the option of the Debtors, with the consent of the
GenOn Steering Committee, such consent not to be unreasonably withheld.

 

Unimpaired; deemed to accept or Impaired; deemed to reject.

 

 

 

 

 

 

 

Class 8

 

Interests in GenOn

 

On the Effective Date, all Interests in GenOn will be cancelled, released, and
extinguished, and will be of no further force or effect.

 

Impaired; deemed to reject.

 

MATERIAL TERMS OF THE RESTRUCTURING

 

NRG Settlement

 

In exchange for the releases, exculpations, injunctions, and other consideration
set forth herein and in the Settlement Term Sheet, including NRG’s right,
subject to the terms and conditions set forth herein and in the Settlement
Agreement, to take the Worthless Stock Deduction, NRG agrees, on the Effective
Date, to pay the NRG Settlement Payment to GenOn or such other payee(s) as
agreed upon by the Debtors and the GenOn Steering Committee

 

4

--------------------------------------------------------------------------------


 

 

 

and provide such other forms of consideration as set forth herein and in the
Settlement Term Sheet. The parties agree that the NRG Settlement Payment (and
such other forms of consideration, if any), and its receipt by GenOn, will be
reported on the federal income tax return filed by the NRG consolidated tax
group for the taxable year that includes the Effective Date, and any resulting
income tax consequences will be structured as tax efficiently as possible for
GenOn, and NRG will treat such payments as a capital contribution to the extent
permitted under applicable law. To the extent of any conflict between this
Restructuring Term Sheet and the Settlement Term Sheet, the Settlement Term
Sheet shall control.

 

 

 

LC Facility

 

NRG shall provide the Debtors with a fully cash collateralized letter of credit
facility (as refinanced, supplemented or replaced from time to time as permitted
in the proviso below, the “LC Facility”) in an amount not to exceed the
Aggregate L/C Commitment, to be used solely for the issuance of new and
replacement letters of credit following the commencement of the Chapter 11 Cases
for hedging, regulatory, and other credit support needs of the Debtors and any
subsidiaries thereof; provided that nothing shall preclude the Debtors from
obtaining one or more LC Facilities from a third party financial institution in
addition to or in replacement of any LC Facility provided by NRG, which,
together with any LC Facility provided by NRG, shall not exceed the Aggregate
L/C Commitment.

 

 

 

Shared Services

 

From and after the Petition Date through the Effective Date, NRG shall continue
providing the Shared Services in accordance with the Services Agreement and
otherwise consistent with prior service levels and past ordinary course
practices, subject to the following terms and conditions:

 

 

 

 

(i)             On the Agreement Effective Date, the Shared Services Fee shall
be reduced to $84,000,000 on an annualized basis, prorated and paid on a monthly
basis; provided that GenOn shall be entitled to use the Services Credit (once
earned) until such credit has been exhausted or applied in full; provided
further that any amounts remaining under the Services Credit on the Effective
Date may be applied to any post-Effective Date Shared Services Fees or other
transition services fees payable as set forth herein;

 

(ii)          To the extent GenOn has paid for Shared Services during the
Chapter 11 Cases and the Services Credit has been earned but not exhausted or
applied in full, NRG shall, upon request by GenOn, promptly reimburse such
payments in cash up to the amount of any unused Services Credit;

 

Subject to the occurrence of the Effective Date:

 

(iii)       For two months after the Effective Date, NRG shall continue
providing the Shared Services unless otherwise determined by Reorganized GenOn,
and Reorganized GenOn shall have no obligation to pay, and NRG shall not earn,
any Shared Services Fees during such period; and

 

(iv)      Thereafter, Reorganized GenOn shall have the option, in its sole
discretion, to extend the provision of Shared Services by NRG for an additional
two months, in one-month increments, in exchange for payment of the prorated
portion of the Shared Services Fee, and may

 

5

--------------------------------------------------------------------------------


 

 

 

further extend for such additional periods thereafter, as needed, subject to
negotiation and further agreement by NRG and Reorganized GenOn.

 

 

 

Letters of Credit and Surety Bonds

 

On the Effective Date, GenOn shall indemnify NRG and replace all letters of
credit and surety bonds provided or guaranteed by NRG for the benefit of GenOn.

 

 

 

Transition Arrangements

 

The Plan shall provide for the approval of the Transition Services Agreement. 
Commencing promptly after entry into the Restructuring Support Agreement, GenOn,
NRG, and the GenOn Steering Committee will work cooperatively to negotiate the
terms of the Transition Services Agreement to transition Shared Services and to
establish GenOn and its subsidiaries as a stand-alone enterprise unaffiliated
with NRG, and to facilitate such separation for NRG.  The Transition Services
Agreement shall include, without limitation, the following basic terms:

 

(i)             the continued use of certain to be mutually agreed upon assets
or shared assets of NRG and its affiliates (including certain intellectual
property, licenses, and permits) by GenOn after the Effective Date;

 

(ii)          the transfer of licenses and permits required to operate the
Debtors’ businesses to entities owned or controlled by the reorganized Debtors
on or as soon as reasonably practicable after the Effective Date, subject to
appropriate regulatory approvals, to the extent NRG or its affiliates have any
such licenses and permits and are legally permitted to transfer such licenses
and permits, and such licenses and permits are not used by NRG or its affiliates
for purposes other than the operation of the Debtors’ businesses;

 

(iii)       all books and records maintained by GenOn and its subsidiaries will
be retained by GenOn;

 

(iv)      GenOn will reasonably cooperate (subject to customary nondisclosure
and/or nonuse agreements) with NRG in (a) making GenOn records relating to the
GenOn business prior to the Effective Date available to NRG on an ongoing basis
and (b) making available its personnel and legal and accounting advisors during
regular business hours for that purpose;

 

(v)         the return of intellectual property or the termination of licenses
thereof in favor of the respective legal or beneficial owner of such
intellectual property, or such other arrangements with respect to such
intellectual property as are reasonably necessary to implement the separation of
GenOn from NRG; and

 

(vi)      NRG will reasonably cooperate (subject to customary nondisclosure
and/or nonuse agreements) with GenOn in (a) making NRG records relating to the
GenOn business prior to the Effective Date available to GenOn on an ongoing
basis and (b) making available its personnel and legal and accounting advisors
during regular business hours for that purpose.

 

 

 

Management Incentive Plan

 

The Reorganized GenOn Board shall implement a management incentive plan
(including through the issuance of New Common Stock) for certain of the

 

6

--------------------------------------------------------------------------------


 

 

 

Debtors’ directors, officers, and employees (the “Management Incentive Plan”).

 

 

 

Employment Obligations

 

The Debtors may, with the consent of the GenOn Steering Committee (such consent
not to be unreasonably withheld), approve, assume, and, if currently provided by
NRG, subject to the consent of the GenOn Steering Committee, such consent not to
be unreasonably withheld, adopt, the Debtors’ written contracts, agreements,
policies, programs and plans for, among other things, the following, as
applicable: compensation, bonuses, reimbursement, indemnity, health care
benefits, disability benefits, deferred compensation benefits, travel benefits,
vacation and sick leave benefits, savings, severance benefits, retirement
benefits, welfare benefits, relocation programs, life insurance and accidental
death and dismemberment insurance, including written contracts, agreements,
policies, programs and plans for bonuses and other incentives or compensation
for the Debtors’ employees, directors, officers, and managers (as well as for
the benefit of any NRG employees, directors, officers or manager transferred to
Debtors in connection with the Restructuring), including the New Employment
Agreement, executive compensation programs, and existing compensation
arrangements for the employees of the Debtors.  For the avoidance of doubt, the
foregoing consent rights are applicable to any motions seeking approval of any
key employee incentive or retention programs during the Chapter 11 Cases.

 

 

 

Solicitation of Employees

 

Subject to applicable law, beginning on the Agreement Effective Date through and
including the date that is one (1) year following the Transition Date, GenOn or
Reorganized GenOn, as applicable, will not be permitted to solicit or otherwise
offer employment to any person that is an NRG employee and NRG shall not be
permitted to solicit or otherwise offer employment to any person that is a GenOn
employee; provided, however, GenOn and Reorganized GenOn shall be permitted to
post job openings on an internal website available to NRG employees, and
thereafter contact and engage in discussions regarding potential terms of
employment with any NRG employees that respond to such job posting on or before
the Transition Date (each, a “Permitted Candidate”); provided, further, that
(i) in no event shall GenOn or Reorganized GenOn be permitted to solicit or
otherwise offer employment to any officers of NRG who are party to an employment
agreement with NRG while such employment agreement remains in effect, and and
(ii) GenOn or Reorganized GenOn shall inform or cause to be informed the NRG
manager of such Permitted Candidate of the intent to make an offer to the
Permitted Candidate before any such offer is made.  If any Permitted Candidate
elects in writing to accept an offer of employment from GenOn, NRG will
cooperate and facilitate such employee’s transition to GenOn, provided that
GenOn has complied with the solicitation terms described herein.  The Transition
Services Agreement may provide for non-solicitation covenants and procedures
consistent with the terms hereof, subject to applicable law.

 

 

 

Pension Indemnification

 

On the Effective Date, and subject to the terms and conditions set forth in the
Settlement Term Sheet, NRG shall enter into the Pension Indemnity Agreement in
favor of Reorganized GenOn.

 

 

 

Cooperation on NRG Projects

 

NRG, GenOn, and GAG shall cooperate to maximize the value of the Development
Projects and any GenOn and GAG assets implicated by the Development Projects.
NRG shall not take any action with respect to such

 

7

--------------------------------------------------------------------------------


 

 

 

projects that may have a material adverse impact on the value of any GenOn or
GAG assets as, and to the extent, set forth in the Settlement Term Sheet.

 

 

 

Exit Financing

 

The Reorganized Debtors, any Non-Debtor Subsidiaries agreed to by the Debtors
and the Backstop Parties, the Note Purchasers, and the Lender Parties will enter
into the Exit Financing, subject to definitive documents acceptable to the
Debtors, the Backstop Parties, and the Lender Parties; provided that the terms
and conditions of the New Secured Notes that are purchased through the New
Secured Notes Offering will be determined through the Notes Offering Procedures,
including procedures or arrangements for addressing oversubscription of the New
Secured Notes; provided, further, that the aggregate principal amount of the
Exit Financing may be decreased by the amount of excess cash on the balance
sheet, as determined in good faith by the Debtors and the Group B Backstop
Parties in accordance with the Backstop Financing Term Sheet and taking into
account the future cash needs of Reorganized GenOn. 

 

 

 

Leveraged Lease Transactions

 

Any settlements, payments, or proceeds on account of any rights of NRG or GenOn
with respect to GenMA or REMA shall be payable exclusively to GenOn; provided
that, prior to the Effective Date, GenOn shall consult in advance with the GenOn
Steering Committee and the GAG Steering Committee and shall not enter into any
agreement regarding an in-court or out-of-court restructuring or
recapitalization transaction with respect to REMA without the consent of the
GenOn Steering Committee, such consent not to be unreasonably withheld, or, with
respect to GenMA, without the consent of the GenOn Steering Committee and the
GAG Steering Committee, such consent from the GAG Steering Committee not to be
unreasonably withheld.

 

 

 

Indemnification of Prepetition Directors, Officers, Managers, et al.

 

Under the Restructuring, all indemnification obligations in place as of the
Effective Date (whether in the by-laws, certificates of incorporation or
formation, limited liability company agreements, other organizational or
formation documents, board resolutions, indemnification agreements, employment
contracts, or otherwise) for the current and former directors, officers,
managers, employees, attorneys, accountants, investment bankers, and other
professionals of the Debtors, as applicable, shall be assumed and remain in full
force and effect after the Effective Date, and shall not be modified, reduced,
discharged, impaired, or otherwise affected in any way, and shall survive
Unimpaired and unaffected, irrespective of when such obligation arose.

 

 

 

Director, Officer, Manager, and Employee Tail Coverage

 

On or before the Effective Date, to the extent not already obtained, the Debtors
will obtain sufficient liability insurance policy coverage for the six-year
period following the Effective Date for the benefit of the Debtors’ current and
former directors, managers, officers, and employees on terms no less favorable
than the Debtors’ existing director, officer, manager, and employee coverage and
with an available aggregate limit of liability upon the Effective Date of no
less than the aggregate limit of liability under the existing director, officer,
manager, and employee coverage upon placement.

 

 

 

Claims of the Debtors

 

The Reorganized Debtors, as applicable, shall retain all rights to commence and
pursue any Causes of Action, other than any Causes of Action released by the
Debtors pursuant to the release and exculpation provisions outlined in this
Restructuring Term Sheet and the Settlement Term Sheet. 

 

8

--------------------------------------------------------------------------------


 

Exit Structure

 

The Plan will provide for an Exit Structure as set forth in, and subject to the
terms of, the Settlement Term Sheet.

 

 

 

Tax Matters

 

The Plan shall provide for the treatment of Tax Attributes as set forth in, and
subject to the terms of, the Settlement Term Sheet.

 

The Plan shall provide that Reorganized GenOn and NRG shall execute a Tax
Matters Agreement, subject to the terms and conditions set forth in the
Settlement Term Sheet.

 

 

 

Conditions Precedent to Confirmation and Effectiveness

 

The following shall be conditions precedent to Confirmation:

 

(i)             the Bankruptcy Court shall have entered the Disclosure Statement
Order;

 

(ii)          the Bankruptcy Court shall have entered the Confirmation Order, as
applicable;

 

(iii)       the Confirmation Order shall:

 

a.              authorize the Debtors to take all actions necessary to enter
into, implement, and consummate the contracts, instruments, releases, leases,
indentures, and other agreements or documents created in connection with the
Plan;

 

b.              decree that the provisions of the Confirmation Order and the
Plan are nonseverable and mutually dependent;

 

c.               authorize the Debtors and Reorganized Debtors, as
applicable/necessary, to, among other things:  (i) implement the Restructuring
Transactions, including the NRG Settlement; (ii) issue and distribute the New
Common Stock, including on account of the Management Incentive Plan, pursuant to
the exemption from registration under the Securities Act provided by section
1145 of the Bankruptcy Code or other exemption from such registration or
pursuant to one or more registration statements; (iii) make all distributions
and issuances as required under the Plan, including the New Common Stock; and
(iv) enter into any agreements, transactions, and sales of property as set forth
in the Plan Supplement;

 

d.              provide that, pursuant to section 1146 of the Bankruptcy Code,
the assignment or surrender of any lease or sublease, and the delivery of any
deed or other instrument or transfer order, in furtherance of, or in connection
with the Plan, including any deeds, bills of sale, or assignments executed in
connection with any disposition or transfer of assets contemplated under the
Plan, shall not be subject to any stamp, real estate transfer, mortgage
recording, or other similar tax; and

 

e.               contain the release, injunction, and exculpation provisions
contained in this Restructuring Term Sheet.

 

(iv)      the Restructuring Documents (as defined in the Restructuring Support
Agreement) shall be in form and substance consistent with the

 

9

--------------------------------------------------------------------------------


 

 

 

approval provisions of the Restructuring Support Agreement; and

 

(v)         all claims related to or arising from the GenMA Cash Distribution
shall have been resolved in a manner acceptable to the GenOn Steering Committee
and the GAG Steering Committee (in the case of the GAG Steering Committee, to
the extent that the failure to resolve such claims would, or it is reasonably
foreseeable that the failure to resolve such claims could, constitute an Adverse
GAG Treatment Event); provided, that the foregoing condition may be waived upon
written consent from the GenOn Steering Committee and the GAG Steering
Committee.

 

 

 

Conditions Precedent to the Effective Date

 

The following shall be conditions precedent to the Effective Date:

 

(i)             the Confirmation Order shall have been duly entered;

 

(ii)          the Debtors shall have obtained all authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and
effectuate the Plan;

 

(iii)       the final version of the Plan Supplement and all of the schedules,
documents, and exhibits contained therein, and all other schedules, documents,
supplements and exhibits to the Plan, shall be consistent with the Restructuring
Support Agreement in all material respects, and shall have been filed in a
manner consistent with the Restructuring Support Agreement;

 

(iv)      all Allowed Professional Fee Claims approved by the Bankruptcy Court
shall have been paid in full or amounts sufficient to pay such Allowed
Professional Fee Claims after the Effective Date shall have been placed in the
Professional Fee Escrow Account pending approval of the Professional Fee Claims
by the Bankruptcy Court;

 

(v)         all Restructuring Expenses shall have been paid in full;

 

(vi)      GenOn shall have replaced all letters of credit and surety bonds
currently provided by NRG on behalf of GenOn; and

 

(vii)   the Debtors shall have implemented the Restructuring Transactions in a
manner consistent in all material respects with the Plan and the Restructuring
Support Agreement.

 

10

--------------------------------------------------------------------------------


 

CORPORATE GOVERNANCE PROVISIONS/SECTION 1145 EXEMPTION

 

Charter; Bylaws; Corporate Governance

 

Corporate governance for the Reorganized Debtors, including charters, bylaws,
operating agreements, or other organization or formation documents, as
applicable, shall be consistent with section 1123(a)(6) of the Bankruptcy Code,
as applicable, and in form and substance reasonably acceptable to the Debtors
and the Required Consenting Noteholders.

The Reorganized GenOn Board will be comprised of seven (7) members as of the
Effective Date, subject to increase or decrease at the discretion of the GenOn
Steering Committee, as follows: (a) the chief executive officer of Reorganized
GenOn; and (b) six (6) persons designated by the GenOn Steering Committee.

 

 

 

Exemption from SEC Registration

 

The issuance of all securities in connection with the Plan, including the New
Common Stock, will be exempt from SEC registration to the fullest extent
permitted by law. 

 

GENERAL PROVISIONS REGARDING THE PLAN

 

Subordination

 

The classification and treatment of Claims under the Plan shall settle and
compromise the respective contractual, legal, and equitable subordination rights
of such Claims, and any such rights shall be released pursuant to the Plan.

 

 

 

Restructuring Transactions

 

The Confirmation Order shall be deemed to authorize, among other things, all
actions as may be necessary or appropriate, consistent with the Restructuring
Support Agreement, this Restructuring Term Sheet, and the Settlement Term Sheet,
to effect any transaction described in, approved by, contemplated by, or
necessary to effectuate the Plan.

 

 

 

Cancellation of Notes, Instruments, Certificates, and Other Documents

 

On the Effective Date, except to the extent otherwise provided in this
Restructuring Term Sheet, the Restructuring Support Agreement, or the Plan, all
notes, instruments, certificates, and other documents evidencing Claims or
Interests, including credit agreements and indentures, shall be canceled and the
obligations of the Debtors thereunder or in any way related thereto shall be
deemed satisfied in full and discharged.

 

 

 

Issuance of New Securities; Execution of the Plan Restructuring Documents

 

On the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall
issue all securities, notes, instruments, certificates, and other documents
required to be issued pursuant to the Restructuring.

 

 

 

Executory Contracts and Unexpired Leases

 

Except as otherwise provided in this Restructuring Term Sheet or the
Restructuring Support Agreement, the Debtors shall assume or reject, as the case
may be, executory contracts and unexpired leases in the Plan Supplement.

 

 

 

Retention of Jurisdiction

 

The Plan will provide for the retention of jurisdiction by the Bankruptcy Court
for usual and customary matters.

 

 

 

Avoidance Actions

 

The Debtors shall waive and release any Causes of Action arising under sections
544, 545, 547, 548, 549, and 550 of the Bankruptcy Code or any other state or
federal law.

 

 

 

Discharge of Claims and

 

Pursuant to section 1141(d) of the Bankruptcy Code, and except as

 

11

--------------------------------------------------------------------------------


 

Termination of Interests

 

otherwise specifically provided in the Plan or in any contract, instrument, or
other agreement or document created pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete
satisfaction, discharge, and release, effective as of the Effective Date, of
Claims (including any Debtor Intercompany Claims resolved or compromised after
the Effective Date by the Reorganized Debtors), Interests, and Causes of Action
of any nature whatsoever, including any interest accrued on Claims or Interests
from and after the Petition Date, whether known or unknown, against, liabilities
of, Liens on, obligations of, rights against, and Interests in, the Debtors or
any of their assets or properties, regardless of whether any property shall have
been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by employees of the
Debtors before the Effective Date and that arise from a termination of
employment, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not:  (1) a Proof of Claim based upon
such debt or right is filed or deemed filed pursuant to section 501 of the
Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the
Holder of such a Claim or Interest has accepted the Plan.  Any default or “event
of default” by the Debtors or Affiliates with respect to any Claim or Interest
that existed immediately before or on account of the filing of the Chapter 11
Cases shall be deemed cured (and no longer continuing) as of the Effective
Date.  The Confirmation Order shall be a judicial determination of the discharge
of all Claims and Interests subject to the Effective Date occurring.

 

 

 

Releases by the Debtors

 

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, the Reorganized Debtors, and their
Estates from any and all Causes of Action, including any derivative claims
asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors, or
their Estates would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the Holder of any Claim
or Interest, or that any Holder of any Claim or Interest could have asserted on
behalf of the Debtors, based on or relating to, or in any manner arising from,
in whole or in part:

 

(a)              the Debtors, the Debtors’ in- or out-of-court restructuring
efforts, intercompany transactions, the formulation, preparation, dissemination,
negotiation, or filing of the Restructuring Support Agreement;

 

(b)              any Restructuring Transaction, contract, instrument, release,

 

12

--------------------------------------------------------------------------------


 

 

 

or other agreement or document (including providing any legal opinion requested
by any Entity regarding any transaction, contract, instrument, document, or
other agreement contemplated by the Plan or the reliance by any Released Party
on the Plan or the Confirmation Order in lieu of such legal opinion) created or
entered into in connection with the Restructuring Support Agreement, the
Disclosure Statement, or the Plan;

 

(c)               the Chapter 11 Cases, the Disclosure Statement, the Plan, the
filing of the Chapter 11 Cases, the NRG Settlement, the Settled Claims, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement; or

 

(d)              any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, including,
without limitation, with respect to the Settled Claims and all matters related
thereto.

 

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan.

 

 

 

Releases by Holders of Claims and Interests of the Debtors

 

As of the Effective Date, each Releasing Party is deemed to have released and
discharged each Debtor, Reorganized Debtor, and Released Party from any and all
Causes of Action, including any derivative claims asserted on behalf of the
Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising
from, in whole or in part:

 

(a)         the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the formulation, preparation, dissemination,
negotiation, or filing of the Restructuring Support Agreement;

 

(b)              any Restructuring Transaction, contract, instrument, release,
or other agreement or document (including providing any legal opinion requested
by any Entity regarding any transaction, contract, instrument, document, or
other agreement contemplated by the Plan or the reliance by any Released Party
on the Plan or the Confirmation Order in lieu of such legal opinion) created or
entered into in connection with the Restructuring Support Agreement, the
Disclosure Statement, or the Plan;

 

(c)               the Chapter 11 Cases, the Disclosure Statement, the Plan, the
filing of the Chapter 11 Cases, the NRG Settlement, the

 

13

--------------------------------------------------------------------------------


 

 

 

Settled Claims, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement; or

 

(d)              any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, including,
without limitation, with respect to the Settled Claims and all matters relating
thereto.

 

Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan.  

 

 

 

Exculpation

 

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur, and each Exculpated Party is hereby released and exculpated from
any Cause of Action for any claim related to any act or omission in connection
with, relating to, or arising out of, the Chapter 11 Cases, the Settled Claims,
the formulation, preparation, dissemination, negotiation, filing, or termination
of the Restructuring Support Agreement and related prepetition transactions, the
Disclosure Statement, the Plan, the Transition Services Agreement, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release or
other agreement or document (including providing any legal opinion requested by
any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Exculpated Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or
entered into in connection with the Disclosure Statement or the Plan, the filing
of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, except for claims related to any
act or omission that is determined in a final order to have constituted actual
fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan.  The
Exculpated Parties have, and upon completion of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

14

--------------------------------------------------------------------------------


 

Injunctions

 

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or the Confirmation Order, all Entities
that have held, hold, or may hold claims or interests that have been released
pursuant to the Plan, shall be discharged pursuant to the Plan, or are subject
to exculpation pursuant to the Plan, are permanently enjoined, from and after
the Effective Date, from taking any of the following actions against, as
applicable, the Debtors, the Reorganized Debtors, or the Released Parties:
(i) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such claims or
interests; (ii) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such claims or interests;
(iii) creating, perfecting, or enforcing any lien or encumbrance of any kind
against such Entities or the property or the estates of such Entities on account
of or in connection with or with respect to any such claims or interests;
(iv) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such claims
or interests unless such Entity has timely asserted such setoff right in a
document filed with the Bankruptcy Court explicitly preserving such setoff, and
notwithstanding an indication of a claim or interest or otherwise that such
Entity asserts, has, or intends to preserve any right of setoff pursuant to
applicable law or otherwise; and (v) commencing or continuing in any manner any
action or other proceeding of any kind on account of or in connection with or
with respect to any such claims or interests released or settled pursuant to the
Plan.

 

 

 

Fiduciary Out

 

Notwithstanding anything to the contrary herein, nothing in this Restructuring
Term Sheet or any of the definitive documents shall require the Debtors, nor any
of the Debtors’ directors, managers, and officers, to take or refrain from
taking any action (including, without limitation, terminating the Restructuring
Support Agreement under Section 11 thereof) to the extent such person or persons
determines based on advice of counsel that taking such action, or refraining
from taking such action, as applicable, would be inconsistent with applicable
law or its fiduciary obligations under applicable law; provided, however, that
it is agreed that any such action shall not limit any Party’s right of
termination under Section 11 of the Restructuring Support Agreement.



The definitive documents shall provide that such agreements or undertakings, as
applicable, with respect to the Plan shall be terminable by the Debtors where
its board of directors or similar governing body, including with respect to each
subsidiary, determines in good faith and upon the advice of counsel that
continued performance would be inconsistent with its fiduciary duties under
applicable law.

 

[Exhibits follow.]

 

15

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

DEFINITIONS

 

Term

 

Definition

 

 

 

7.875% GenOn Notes

 

The 7.875% Senior Notes due 2017 issued under the 7.875% GenOn Notes Indenture.

 

 

 

7.875% GenOn Notes Indenture

 

That certain Indenture, dated December 22, 2004, by and among GenOn, as issuer,
and the GenOn Notes Trustee (as amended, modified, or otherwise supplemented
from time to time), providing for the issuance of the 7.875% GenOn Notes.

 

 

 

8.50% GAG Notes

 

The 8.50% Senior Notes due 2021 issued under the GAG Notes Indenture.

 

 

 

9.125% GAG Notes

 

The 9.125% Senior Notes due 2031 issued under the GAG Notes Indenture.

 

 

 

9.50% and 9.875% GenOn Notes Indenture

 

That certain Indenture, dated October 4, 2010, by and among GenOn, as issuer,
and the GenOn Notes Trustee (as amended, modified, or otherwise supplemented
from time to time), providing for the issuance of the 9.50% GenOn Notes and the
9.875% GenOn Notes.

 

 

 

9.50% GenOn Notes

 

The 9.50% Senior Notes due 2018 issued under the 9.50% and 9.875% GenOn Notes
Indenture.

 

 

 

9.875% GenOn Notes

 

The 9.875% Senior Notes due 2020 issued under the 9.50% and 9.875% GenOn Notes
Indenture.

 

 

 

Ad Hoc Committee

 

The committee of certain Holders of GenOn Notes and GAG Notes represented by
Ropes & Gray LLP.

 

 

 

Administrative Claim

 

A Claim incurred by the Debtors on or after the Petition Date and before the
Effective Date for a cost or expense of administration of the Chapter 11 Cases
entitled to priority under sections 503(b), 507(a)(2), or 507(b) of the
Bankruptcy Code.

 

 

 

Affiliate

 

With respect to any Person, all Persons that would fall within the definition
assigned to such term in section 101(2) of the Bankruptcy Code, if such Person
was a debtor in a case under the Bankruptcy Code.

 

 

 

Aggregate L/C Commitment

 

An amount not to exceed $330 million.

 

 

 

Agreement Effective Date

 

As defined in the Restructuring Support Agreement.

 

16

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Allowed

 

With respect to any Claim or Interest: (a) a Claim or Interest as to which no
objection has been filed and that is evidenced by a Proof of Claim or Interest,
as applicable, timely filed by the applicable Bar Date or that is not required
to be evidenced by a filed Proof of Claim or Interest, as applicable, under the
Plan, the Bankruptcy Code, or a Final Order; (b) a Claim or Interest that is
scheduled by the Debtors as neither disputed, contingent, nor unliquidated, and
as for which no Proof of Claim or Interest, as applicable, has been timely
filed; or (c) a Claim or Interest that is Allowed (i) pursuant to the Plan,
(ii) in any stipulation that is approved by the Bankruptcy Court, or
(iii) pursuant to any contract, instrument, indenture, or other agreement
entered into or assumed in connection herewith. Except as otherwise specified in
the Plan or any Final Order, the amount of an Allowed Claim shall not include
interest or other charges on such Claim from and after the Petition Date. No
Claim of any Entity subject to section 502(d) of the Bankruptcy Code shall be
deemed Allowed unless and until such Entity pays in full the amount that it owes
such Debtor or Reorganized Debtor, as applicable.

 

 

 

Asset Sale Transactions

 

Those certain transactions involving GenOn’s sale, disposition, or divestiture
of the following power plant facilities: (a) Aurora; (b) Kendall; (c) Marsh
Landing; (d) Potrero; (e) Sabine; (f) Seward; and (g) Shelby.

 

 

 

Backstop Agreements

 

As defined in the Restructuring Support Agreement.

 

 

 

Backstop Commitment

 

The commitment of the Backstop Parties to backstop an offering of the New
Secured Notes, as set forth in the Backstop Commitment Letter.

 

 

 

Backstop Commitment Letter

 

That certain commitment letter, and all exhibits thereto, entered into by GenOn,
the Backstop Parties, and the other parties thereto contemporaneously with
execution of the Restructuring Support Agreement, a copy of which is attached to
the Restructuring Support Agreement.

 

 

 

Backstop Fee

 

As defined in the Backstop Fee Letter.

 

 

 

Backstop Fee Letter

 

That certain letter setting forth the fees payable in connection with the
Backstop Commitment entered into by GenOn, the Backstop Parties, and the other
parties thereto contemporaneously with execution of the Restructuring Support
Agreement.

 

 

 

Backstop Financing

 

As defined in the Restructuring Support Agreement.

 

17

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Backstop Financing Term Sheet

 

The term sheet attached as Exhibit 3 to this Restructuring Term Sheet, which
sets forth the material terms of the Backstop Financing.

 

 

 

Backstop Parties

 

The parties listed on Schedule I and Schedule II to the Backstop Commitment
Letter.

 

 

 

Bankruptcy Code

 

Title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as amended from time
to time.

 

 

 

Bankruptcy Court

 

As defined in the Introduction.

 

 

 

Bankruptcy Rules

 

The Federal Rules of Bankruptcy Procedure promulgated under section 2075 of
title 28 of the United States Code, and the general, local, and chambers
rules of the Bankruptcy Court.

 

 

 

Bar Date

 

The date established by the Bankruptcy Court by which Proofs of Claim must be
filed with respect to such Claims, as may be ordered by the Bankruptcy Court.

 

 

 

Cause of Action

 

Any Claims, Interests, damages, remedies, causes of action, demands, rights,
actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, and franchises of any kind or character whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, in tort, law, equity, or otherwise. Causes of Action also include:
(a) all rights of setoff, counterclaim, or recoupment and claims on contracts or
for breaches of duties imposed by law; (b) the right to object to or otherwise
contest Claims or Interests; (c) claims pursuant to sections 362, 510, 542, 543,
544 through 550, or 553 of the Bankruptcy Code; and (d) such claims and defenses
as fraud, mistake, duress, and usury and any other defenses set forth in section
558 of the Bankruptcy Code.

 

 

 

Chapter 11 Cases

 

When used with reference to a particular Debtor, the case pending for that
Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and when
used with reference to all the Debtors, the procedurally consolidated and
jointly administered chapter 11 cases pending for the Debtors in the Bankruptcy
Court.

 

 

 

Claim

 

As defined in section 101(5) of the Bankruptcy Code against a Debtor.

 

18

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Class

 

A category of Holders of Claims or Interests pursuant to section 1122(a) of the
Bankruptcy Code.

 

 

 

Collateral Trust Agreement

 

That certain Collateral Trust Agreement, dated as of December 3, 2010, among
NRG, GenOn, NRG Americas, Inc., and the guarantors thereto.

 

 

 

Confirmation

 

Entry of the Confirmation Order on the docket of the Chapter 11 Cases, subject
to the conditions set forth in the Plan, this Restructuring Term Sheet, the
Settlement Term Sheet, and the Restructuring Support Agreement.

 

 

 

Confirmation Order

 

The order, consistent with the Restructuring Support Agreement, entered by the
Bankruptcy Court confirming the Plan.

 

 

 

Consent Agreement

 

That certain Consent Agreement, dated as of May 22, 2017, by and among GenOn,
NRG, and the Holders of GenOn Notes Claims and GAG Notes Claims signatory
thereto.

 

 

 

Consenting GAG Noteholders

 

As defined in the Restructuring Support Agreement.

 

 

 

Consenting GenOn Noteholders

 

As defined in the Restructuring Support Agreement.

 

 

 

Consenting Noteholders

 

Collectively, each Holder of GenOn Notes and GAG Notes, respectively, that
executes a signature page, or is otherwise a party, to the Restructuring Support
Agreement.

 

 

 

Consummation

 

The occurrence of the Effective Date.

 

 

 

Cooperation Agreement

 

As defined in the Settlement Term Sheet.

 

 

 

Creditors’ Committee

 

The official committee of unsecured creditors, if any, appointed in the Chapter
11 Cases.

 

 

 

Debtors

 

As defined in the Introduction.

 

 

 

Development Projects

 

Those certain NRG development projects concerning Canal Solar, Canal 3, and
Mandalay / Puente.

 

 

 

Disallowed

 

Any Claim that is not Allowed.

 

 

 

Disclosure Statement

 

The disclosure statement for the Plan, including all exhibits and schedules
thereto and references therein that relate to the Plan that is prepared and
distributed in accordance with this Restructuring Term Sheet, the Bankruptcy
Code, the Bankruptcy Rules, and any other applicable law and which shall be
consistent with the Restructuring Support Agreement.

 

19

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Disclosure Statement Order

 

The order entered by the Bankruptcy Court, consistent with the Restructuring
Support Agreement, approving the Disclosure Statement.

 

 

 

Ducera Engagement Letter

 

That certain engagement letter, dated as of May 17, 2016, by and among Ducera
Partners LLC, Ropes & Gray LLP, and GenOn Energy, Inc., as amended.

 

 

 

Effective Date

 

The date selected by the Debtors for the consummation of the Plan, or as soon
thereafter as reasonably practicable.

 

 

 

Entity

 

As defined in section 101(15) of the Bankruptcy Code.

 

 

 

Estate

 

As to each Debtor, the estate created for the Debtor in its Chapter 11 Case
pursuant to section 541 of the Bankruptcy Code.

 

 

 

Exculpated Parties

 

Collectively, and in each case in its capacity as such:  (a) the Debtors and
Reorganized Debtors; (b) the Consenting Noteholders; (c) the NRG Parties;
(d) with respect to each of the foregoing entities in clauses (a) through (c),
each such Entity’s current and former predecessors, successors, Affiliates
(regardless of whether such interests are held directly or indirectly),
subsidiaries, direct and indirect equityholders, funds, portfolio companies,
management companies, and (e) with respect to each of the foregoing Entities in
clauses (a) through (d), each of their respective current and former directors,
officers, members, employees, partners, managers, independent contractors,
agents, representatives, principals, professionals, consultants, financial
advisors, attorneys, accountants, investment bankers, and other professional
advisors (with respect to clause (e), each solely in their capacity as such).

 

 

 

Exit Financing

 

The New Exit Credit Facility and the New Secured Notes.

 

 

 

Exit Financing Participants

 

The Note Purchasers and the Lender Parties.

 

 

 

Exit Structure

 

As defined in the body of the Restructuring Term Sheet.

 

 

 

Fee Letters

 

Collectively, (i) that certain fee letter, dated as of September 21, 2016, by
and between Ropes & Gray LLP and GenOn Energy, Inc., and (ii) the Ducera
Engagement Letter.

 

 

 

FERC

 

The Federal Energy Regulatory Commission.

 

20

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Final Order

 

An order or judgment of the Bankruptcy Court, as entered on the docket in any
Chapter 11 Case or the docket of any other court of competent jurisdiction, that
has not been reversed, stayed, modified, or amended, that is not the subject of
a pending appeal, and for which the applicable time period for seeking an appeal
has expired.

 

 

 

GAG     

 

As defined in Introduction.

 

 

 

GAG Notes

 

Collectively, the 8.50% GAG Notes and 9.125% GAG Notes.

 

 

 

GAG Notes Cash Pool

 

The Cash pool in the amount of: (a) 2% of the aggregate principal amount of GAG
Notes outstanding plus accrued interest as of the Petition Date (approximately
$14.1 million), approved pursuant to the Confirmation Order and funded on the
Effective Date from the NRG Settlement Payment, for distribution to all Holders
of GAG Notes Claims that have executed the Restructuring Support Agreement
(except as otherwise determined by the Debtors in their sole discretion); and
(b) beginning on the date that is 180 days after the Petition Date, liquidated
damages accruing at an annual rate of 6% of the aggregate principal amount of
GAG Notes outstanding plus accrued interest as of the Petition Date.

 

 

 

GAG Notes Claim

 

Any Claim derived from or based upon the GAG Notes.

 

 

 

GAG Notes Indenture

 

That certain Indenture, dated May 1, 2001, by and among GAG, as issuer, and the
GAG Notes Trustee (as amended, modified, or otherwise supplemented from time to
time), providing for the issuance of the 8.50% GAG Notes and 9.125% GAG Notes.

 

 

 

GAG Notes Trustee

 

Wilmington Savings Fund Society, FSB, solely in its capacity as successor
indenture trustee for the 8.50% GAG Notes and the 9.125% GAG Notes.

 

 

 

GAG Steering Committee

 

The Ad Hoc Committee’s steering committee of GAG Noteholders, as it may be
constituted from time to time.

 

21

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

General Unsecured Claim

 

Any Claim, other than an Administrative Claim, a Professional Claim, a Secured
Tax Claim, an Other Secured Claim, a Priority Tax Claim, an Other Priority
Claim, a GenOn Notes Claim, a GAG Notes Claim, or an Intercompany Claim,
including any Claim of NRG based on any amounts paid on account of its guarantee
of surety bonds for the benefit of the Debtors or the Non-Debtor Subsidiaries.

 

 

 

GenMA

 

GenOn Mid-Atlantic, LLC and its directly owned subsidiaries.

 

 

 

GenMA Cash Distribution

 

One or more distributions of cash in the aggregate amount of approximately $320
million made by GenMA to GenOn or subsidiaries thereof on or about May 2014,
including as alleged in the complaint filed on June 8, 2017 in the Leveraged
Lease Disputes.

 

 

 

GenOn

 

As defined in Introduction.

 

 

 

GenOn Acquiring Entity

 

An entity established by or on behalf of the Consenting Noteholders to acquire
assets in a Taxable Transaction.

 

 

 

GenOn Notes      

 

Collectively, the 7.875% GenOn Notes, the 9.50% GenOn Notes, and the 9.875%
GenOn Notes.

 

 

 

GenOn Notes Cash Pool

 

The Cash pool in the amount of (i) 4% of the aggregate principal amount of GenOn
Notes outstanding plus accrued interest as of the Petition Date (approximately
$75 million), approved pursuant to the Confirmation Order and funded on the
Effective Date from the NRG Settlement Payment, for distribution to all Holders
of Allowed GenOn Notes Claims that have executed the Restructuring Support
Agreement (except as otherwise determined by the Debtors in their sole
discretion), and (ii) such other Cash for distribution to all Holders of Allowed
GenOn Notes Claims as agreed to by the Debtors and the GenOn Steering Committee.

 

 

 

GenOn Notes Claim

 

Any Claim derived from or based upon the GenOn Notes.

 

 

 

GenOn Notes Indentures

 

Collectively, the 7.875% GenOn Notes Indenture and the 9.50% and 9.875% GenOn
Notes Indenture.

 

 

 

GenOn Notes Trustee

 

Wilmington Trust Company, solely in its capacity as indenture trustee for the
7.875% GenOn Notes, the 9.50% GenOn Notes, and the 9.875% GenOn Notes.

 

22

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

GenOn Steering Committee

 

The Ad Hoc Committee’s steering committee of GenOn Noteholders, as it may be
constituted from time to time.

 

 

 

Group A Backstop Parties

 

The Backstop Parties listed on Schedule I of the Backstop Commitment Letter.

 

 

 

Group B Backstop Parties

 

The Backstop Parties listed on Schedule II of the Backstop Commitment Letter.

 

 

 

Holder

 

An Entity holding a Claim or Interest, as applicable.

 

 

 

Impaired

 

With respect to any Class of Claims or Interests, a Class of Claims or Interests
that is not Unimpaired.

 

 

 

Indenture Trustee

 

Deutsche Bank Trust Company Americas, in its capacity as indenture trustee under
the Unsecured Notes, and any successor thereto.

 

 

 

Intercompany Claim

 

A Claim held by a Debtor or an Affiliate against a Debtor or an Affiliate;
provided that Intercompany Claims shall not include any LC Facility Claim,
Revolving Credit Facility Claim, or other Claim held by NRG and its non-Debtor
Affiliates other than the Non-Debtor Subsidiaries, the treatment of which is
provided for in the Plan.

 

 

 

Intercompany Interest

 

An Interest in any Debtor other than GenOn.

 

 

 

Interest

 

Any equity security (as defined in section 101(16) of the Bankruptcy Code) in
any Debtor.

 

 

 

Internal Revenue Code

 

Title 26 of the United States Code, 26 U.S.C. §§ 1-9834, as amended from time to
time.

 

 

 

LC Agent

 

NRG, or such other party as may be determined by the Debtors.

 

 

 

LC Facility

 

As defined in the body of the Restructuring Term Sheet.

 

 

 

LC Facility Claim

 

Any Claim derived from or based upon an LC Facility. 

 

23

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Lender Parties

 

One or more commercial lending institutions that will provide the New Exit
Credit Facility.

 

 

 

Leveraged Lease Dispute

 

As defined in the Restructuring Support Agreement.

 

 

 

Management Incentive Plan

 

As defined in the body of the Restructuring Term Sheet.

 

 

 

New Common Stock

 

The new shares of common stock in Reorganized GenOn to be issued and distributed
under the Plan. 

 

 

 

New Employment Agreement

 

A new employment agreement for GenOn’s current Chief Executive Officer on terms
mutually acceptable to GenOn’s current Chief Executive Officer and the GenOn
Steering Committee.

 

 

 

New Exit Credit Facility

 

That certain senior secured revolving credit facility to be provided, to the
extent necessary, by the Lender Parties, subject to the terms set forth in the
Exit Financing Term Sheet, to fund the Reorganized Debtors’ working capital and
other operational needs.

 

 

 

New Secured Notes

 

Those certain secured notes to be issued to the Note Purchasers in accordance
with the Notes Offering Procedures; provided that the terms and conditions of
the New Secured Notes that are purchased through the New Secured Notes Offering
will be determined through the Notes Offering Procedures, including procedures
or arrangements for addressing oversubscription of the New Secured Notes.

 

 

 

New Secured Notes Offering

 

The notes offering in respect of the New Secured Notes that is backstopped by
the Backstop Parties pursuant to the Backstop Commitment Letter.

 

 

 

Non-Debtor Subsidiaries

 

All direct and indirect subsidiaries of any Debtor that will not be a Debtor in
the Chapter 11 Cases, including, for the avoidance of doubt, GenMA and REMA.

 

 

 

Note Purchasers

 

The Backstop Parties and those Holders of Allowed GenOn Notes Claims that
exercise their Subscription Rights.

 

 

 

Noteholder Advisors

 

The following professional advisors to the Ad Hoc Committee: Ropes & Gray LLP;
Ducera Partners LLC; Carmen L. Gentile, PLLC; Quinn Emanuel Urquhart & Sullivan,
LLP; and Richards, Layton & Finger, PA; and up to two (2) local bankruptcy
counsel in such jurisdiction that the Debtors commence the Chapter 11 Cases.

 

24

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Noteholder Litigation

 

The action pending in the Superior Court for the State of Delaware and captioned
Wilmington Trust Company, et al. v. NRG Energy, Inc. and GenOn Energy, Inc.,
Case No. N16C-12-090 PRW CCLD.

 

 

 

Notes Offering Procedures

 

As defined in the Restructuring Support Agreement.

 

 

 

NRG

 

As defined in the Introduction.

 

 

 

NRG Litigation Claims

 

All Claims and Causes of Action made, or which could be made, on behalf of the
Debtors and the Non-Debtor Subsidiaries against the NRG Parties, including all
Claims and Causes of Action against the entities and individuals named as
defendants in any complaint (as amended) filed in the Noteholder Litigation.

 

 

 

NRG Parties

 

NRG and any Person or Entity holding equity interests, whether directly or
indirectly, in the foregoing Entity and all of the officers, directors,
partners, employees, members, members of boards of managers, attorneys,
actuaries, financial advisors, accountants, investment bankers, agents,
professionals, and representatives of each of the foregoing Person and Entity
(whether current or former, in each case in his, her or its capacity as such).
For the avoidance of doubt, the NRG Parties shall include each named defendant
in the Noteholder Litigation other than GenOn.

 

 

 

NRG Settlement

 

The settlement, by and among the Ad Hoc Committee, NRG, GenOn, and GAG, to be
implemented in connection with the Restructuring, the material terms of which
are set forth in the Settlement Term Sheet.

 

 

 

NRG Settlement Payment

 

As defined in the Settlement Term Sheet.

 

 

 

Other Priority Claim

 

Any Claim, other than an Administrative Claim or a Priority Tax Claim, entitled
to priority in right of payment under section 507(a) of the Bankruptcy Code.

 

 

 

Other Secured Claim

 

Any Secured Claim against any of the Debtors, other than a Revolving Credit
Facility Claim.

 

 

 

Payment Agreement

 

That certain Payment Agreement, dated as of January 27, 2017, by and among GenMA
and Natixis Funding Corp.

 

 

 

Payment Agreement Dispute

 

As defined in the Restructuring Support Agreement.

 

 

 

Pension Indemnity Agreement

 

As defined in the Settlement Term Sheet.

 

25

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Person

 

An individual, corporation, partnership, limited liability company, joint
venture, trust, estate, unincorporated association, unincorporated association,
governmental entity, or political subdivision thereof, or any other entity.

 

 

 

Petition Date

 

The date on which the Debtors commenced the Chapter 11 Cases.

 

 

 

Plan

 

As defined in the Introduction.

 

 

 

Plan Supplement

 

The compilation of documents and forms of documents, schedules, and exhibits to
the Plan filed by the Debtors.

 

 

 

Priority Tax Claims

 

Claims of governmental units of the type described in section 507(a)(8) of the
Bankruptcy Code.

 

 

 

Pro Rata

 

The proportion that a Claim or Interest in a particular Class bears to the
aggregate amount of the Claims or Interests in that Class, or the proportion of
the Claims or Interests in a particular Class and other Classes or payments
entitled to share in the same recovery as such Claim or Interest under the Plan.

 

 

 

Professional

 

An entity employed pursuant to a Bankruptcy Court order in accordance with
sections 327 or 1103 of the Bankruptcy Code and to be compensated for services
rendered before or on the confirmation date, pursuant to sections 327, 328, 329,
330, or 331 of the Bankruptcy Code.

 

 

 

Professional Fee Claims

 

All Administrative Claims for the compensation of Professionals and the
reimbursement of expenses incurred by such Professionals through and including
the Effective Date to the extent such fees and expenses have not been previously
paid.

 

 

 

Professional Fee Escrow Account

 

An interest-bearing account in an amount equal to the total estimated amount of
Professional Fee Claims and funded by the Debtors on the Effective Date.

 

 

 

Proof of Claim

 

A proof of Claim filed against any of the Debtors in the Chapter 11 Cases by the
applicable Bar Date.

 

 

 

Recapitalization Transaction

 

The receipt by stakeholders of the stock of Reorganized GenOn pursuant to a
transaction in which certain Tax Attributes would, subject to limitations
imposed by Section 382 of the Internal Revenue Code and reduction by Section 108
of the Internal Revenue Code and Section 1.1506-36 of the Treasury Regulations,
vest in Reorganized GenOn.

 

26

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Reinstated

 

With respect to Claims and Interests, that the Claim or Interest shall be
rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.

 

 

 

Released Parties

 

Collectively, and in each case in its capacity as such: (a) the Consenting
Noteholders; (b) the GenOn Notes Trustee; (c) the GAG Notes Trustee; (d) the
GenOn Steering Committee; (e) the GAG Steering Committee; (f) the NRG Parties;
(g) the Backstop Parties; and (h) with respect to each of the Debtors, the
Reorganized Debtors, and each of the foregoing entities in clauses (a) through
(g), each such Entity’s current and former predecessors, successors, Affiliates
(regardless of whether such interests are held directly or indirectly),
subsidiaries, direct and indirect equityholders, funds, portfolio companies,
management companies, and (h) with respect to each of the foregoing Entities in
clauses (a) through (h), each of their respective current and former directors,
officers, members, employees, partners, managers, independent contractors,
agents, representatives, principals, professionals, consultants, financial
advisors, attorneys, accountants, investment bankers, and other professional
advisors (with respect to clause (f), each solely in their capacity as such);
provided, however, that any Holder of a Claim or Interest that objects to the
Plan (and thereby opts out of the releases) shall not be a “Released Party.”

 

 

 

Releasing Parties

 

Collectively, and in each case in its capacity as such: (a) the Consenting
Noteholders; (b) the GenOn Notes Trustee; (c) the GAG Notes Trustee; (d) the
GenOn Steering Committee; (e) the GAG Steering Committee; (f) the NRG Parties;
(g) the Backstop Parties; (h) with respect to each of the Debtors, the
Reorganized Debtors, and each of the foregoing entities in clauses (a) through
(h), each such Entity’s current and former predecessors, successors, Affiliates
(regardless of whether such interests are held directly or indirectly),
subsidiaries, direct and indirect equityholders, funds, portfolio companies,
management companies; (g) with respect to each of the foregoing Entities in
clauses (a) through (h), each of their respective current and former directors,
officers, members, employees, partners, managers, independent contractors,
agents, representatives, principals, professionals, consultants, financial
advisors, attorneys, accountants, investment bankers, and other professional
advisors (with respect to clause (h), each solely in their capacity as such);
(i) all Holders of Claims and Interests not described in the foregoing clauses
(a) through (h); provided, however, that any other such Holder of a Claim or
Interest that objects to the Plan (and thereby opts out of the releases) shall
not be a “Releasing Party.”

 

27

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

REMA

 

NRG REMA, LLC and its directly owned subsidiaries.

 

 

 

Reorganized Debtors

 

The Debtors, as reorganized pursuant to and under the Plan or any successor
thereto.

 

 

 

Reorganized GenOn

 

GenOn, as reorganized pursuant to and under the Plan or any successor thereto.

 

 

 

Reorganized GenOn Board

 

The board of directors of Reorganized GenOn on and after the Effective Date.

 

 

 

Required Consenting Noteholders

 

At any time, each of (i) Consenting Noteholders holding more than 50.0% by
principal amount outstanding of the GenOn Notes Claims held by the Consenting
Noteholders and (ii) Consenting Noteholders holding more than 50.0% by principal
amount outstanding of the GAG Notes Claims held by the Consenting Noteholders.

 

 

 

Restructuring

 

As defined in the Introduction.

 

 

 

Restructuring Expenses

 

All reasonable and documented fees (including applicable transaction fees,
financing fees, completion fees, and reasonable attorneys’ fees) and expenses of
the GenOn Notes Trustee, the GAG Notes Trustee, and the Noteholder Advisors.

 

 

 

Restructuring Support Agreement

 

That certain Restructuring Support and Lock-Up Agreement, by and among the
Debtors, and certain Holders of Claims and Interests, including all exhibits and
schedules attached thereto.

 

 

 

Restructuring Term Sheet

 

As defined in the Introduction.

 

 

 

Restructuring Transactions

 

Those mergers, amalgamations, consolidations, arrangements, continuances,
restructurings, transfers, conversions, dispositions, liquidations,
dissolutions, or other corporate transactions that the Debtors, the GenOn
Steering Committee, and the GAG Steering Committee reasonably determine to be
necessary to implement the Plan in a manner consistent with the Restructuring
Support Agreement, this Restructuring Term Sheet, and the Settlement Term Sheet.

 

 

 

Revolving Credit Agreement

 

That certain intercompany Revolving Credit Agreement dated December 14, 2012, as
amended, among NRG, GenOn, NRG Americas, Inc., and the guarantors thereto.

 

 

 

Revolving Credit Agreement Agent

 

NRG, in its capacity as administrative agent under the Revolving Credit
Agreement, and any successor thereto.

 

28

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Revolving Credit Agreement Collateral Trustee

 

U.S. Bank National Association, in its capacity as collateral trustee under the
Collateral Trust Agreement, and any successor thereto.

 

 

 

Revolving Credit Facility Claims

 

Any Claim derived from or based upon the Revolving Credit Agreement.

 

 

 

Rights Recipients

 

All Holders of Allowed GenOn Notes Claims and the Group A Backstop Parties.

 

 

 

SEC

 

The Securities and Exchange Commission.

 

 

 

Secured

 

When referring to a Claim: (a) secured by a lien on property in which any of the
Debtors has an interest, which lien is valid, perfected, and enforceable
pursuant to applicable law or by reason of a Bankruptcy Court order, or that is
subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent
of the value of the creditor’s interest in the Debtors’ interest in such
property or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to section 506(a) of the Bankruptcy Code; or (b) Allowed
pursuant to the Plan, or separate order of the Bankruptcy Court, as a secured
claim.

 

 

 

Securities Act

 

The Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, together with the rules and
regulations promulgated thereunder.

 

 

 

Security

 

A security as defined in section 2(a)(1) of the Securities Act.

 

 

 

State and Local Income Returns

 

As defined in the Settlement Term Sheet.

 

 

 

Services Agreement

 

That certain Services Agreement, dated as of December 20, 2012, by and among NRG
and GenOn (as may be amended, modified, or supplemented from time to time in
accordance with the terms thereof).

 

 

 

Services Credit

 

As defined in the Settlement Term Sheet.

 

29

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Settled Claims

 

Those certain Claims and Causes of Action to be settled in connection with the
Restructuring in accordance with the Settlement Term Sheet, and to be released
pursuant to the Plan, which Claims and Causes of Action shall include, without
limitation, any and all Claims and Causes of Action, whether direct or
derivative, related to, arising from, or asserted in: (a) the Services
Agreement; (b) the Noteholder Litigation; (c) the Asset Sale Transactions;
(d) the Development Projects; (e) breaches of fiduciary duty; (f) fraudulent
transfers; (g) insider preferences; (h) the NRG Litigation Claims; and (i) alter
ego claims or theories.

 

 

 

Settlement Term Sheet

 

The term sheet attached as Exhibit 2 to this Restructuring Term Sheet, which
sets forth the material terms of the NRG Settlement.

 

 

 

Shared Services

 

Those certain corporate support services provided by NRG to GenOn pursuant to
the Services Agreement.

 

 

 

Shared Services Fee

 

The annual “Fee,” as such term is defined in the Services Agreement, payable to
NRG as consideration for the Shared Services provided by NRG pursuant to the
Services Agreement, which upon the Petition Date shall be reduced to $84,000,000
on an annualized basis as set forth in the Restructuring Term Sheet.

 

 

 

Subscription Rights

 

The right of the Rights Recipients to participate Pro Rata in the New Secured
Notes Offering.

 

 

 

Tax Attributes

 

Those certain net operating losses, credits, tax basis in assets, or other tax
attributes of the Debtors and the non-Debtor subsidiaries (determined in
accordance with applicable provisions of the Internal Revenue Code and
associated Treasury Regulations).

 

 

 

Tax Matters Agreement

 

A tax matters agreement that shall govern the rights and obligations of each
Party with respect to certain tax matters, including, among other things,
provisions for inclusion of the income of GenOn and its subsidiaries on NRG’s
consolidated federal and, to the extent applicable, state income tax returns for
all periods through and including the Effective Date, and the payment by NRG of
any taxes related thereto.

 

30

--------------------------------------------------------------------------------


 

Term

 

Definition

 

 

 

Taxable Transaction

 

A disposition of some or all of the assets of the Debtors and the Non-Debtor
Subsidiaries intended to be treated as a taxable disposition for U.S. federal
income tax purposes, which transaction may be structured, for U.S. federal
income tax purposes, as a sale of assets and/or a sale of the stock of certain
of GenOn’s subsidiaries.

 

 

 

Transition Date

 

The date on which GenOn and its subsidiaries shall have fully transitioned to a
stand-alone business enterprise unaffiliated with and not reliant upon NRG as
set forth in, and in accordance with, the Transition Services Agreement.

 

 

 

Transition Services Agreement

 

That certain transition services agreement by and between GenOn and NRG to
govern the provision of services by NRG to the Debtors or the Reorganized
Debtors from the Agreement Effective Date through the Transition Date, which may
extend past the Plan Effective Date, in accordance with the Settlement Term
Sheet, the form of which shall be included in the Plan Supplement.

 

 

 

Unimpaired

 

With respect to a Class of Claims or Interests, a Class of Claims or Interests
that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

 

 

 

Worthless Stock Deduction

 

A deduction with respect to NRG’s tax basis in the stock of GenOn Energy, Inc.
or any of its subsidiaries claimed pursuant to Section 165 of the Internal
Revenue Code and Section 1.1502-80(c) of the Treasury Regulations or any
comparable provision of state or local law.

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

SETTLEMENT TERM SHEET

 

--------------------------------------------------------------------------------


 

SETTLEMENT AGREEMENT TERM SHEET

 

This term sheet sets forth the terms of a potential settlement (the
“Settlement”) among NRG Energy, Inc. (“NRG”), GenOn Energy, Inc. (“GenOn”), and
certain holders of senior unsecured notes of GenOn Americas Generation LLC
(“GAG”) and GenOn (the “Consenting Noteholders”), and certain of GenOn’s direct
and indirect subsidiaries (collectively with GenOn, the “Debtors,” and together
with NRG and the Consenting Noteholders, the “Parties” and each a “Party”). 
Capitalized terms used but not defined herein shall have the meanings given in
the Restructuring Support Agreement and Lock-Up Agreement among the Parties,
dated as of the date hereof (together with any exhibits thereto, the
“Restructuring Support Agreement”).

 

THE TERMS SET FORTH HEREIN ARE SUBJECT TO THE EXECUTION AND DELIVERY OF
DEFINITIVE DOCUMENTATION BY THE PARTIES AND CONFIRMATION BY THE BANKRUPTCY
COURT.  THIS TERM SHEET IS NEITHER: (I) AN OFFER, SOLICITATION OR COMMITMENT TO
BUY OR SELL SECURITIES; NOR (II) A SOLICITATION OF VOTES FOR ANY POTENTIAL PLAN
OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE.  ANY SUCH OFFER,
SOLICITATION, COMMITMENT OR SOLICITATION OF VOTES SHALL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND THE PROVISIONS OF THE BANKRUPTCY CODE.

 

Implementation

 

The Parties shall negotiate and document a definitive Settlement Agreement and
the other agreements provided for herein, consistent with the terms hereof,
which shall be an exhibit to the Plan or included in the Plan Supplement.
Subject to the terms of the Restructuring Support Agreement, the Parties will
endeavor to obtain Bankruptcy Court approval of the Settlement Agreement.

 

 

 

NRG Settlement Payment

 

In consideration for the releases and other terms of the Settlement, on the
Effective Date NRG shall make a cash payment to GenOn or such other payee(s) as
agreed upon by the Debtors and the GenOn Steering Committee (the “NRG Settlement
Payment”):

 

 

 

 

 

·                  in the aggregate amount of $243 million, if the Restructuring
Support Agreement has been executed by Holders of 50.1% or greater of aggregate
principal amount of GenOn Notes and Holders of 50.1% or greater of aggregate
principal amount of GAG Notes; or

 

 

 

·                  in the aggregate amount of $261.3 million, if the
Restructuring Support Agreement is executed by Holders of two-thirds (2/3) or
greater of aggregate principal amount of GenOn Notes and two-thirds (2/3) or
greater of aggregate principal amount of GAG Notes.

 

--------------------------------------------------------------------------------


 

Pension Indemnification

 

On the Effective Date, NRG shall execute an indemnity agreement (the “Pension
Indemnity Agreement”) indemnifying GenOn and any of its direct or indirect
subsidiaries (collectively, the “GenOn Group”), Reorganized GenOn and its direct
and indirect subsidiaries, and the Consenting Noteholders from and against
claims (as defined in section 101(5) of the Bankruptcy Code) related to benefits
accrued as of the Effective Date with respect to the NRG Pension Plan, NRG
Pension Plan for Bargained Employees, any other pension plan subject to Title IV
of ERISA or the minimum funding standards of section 302 of ERISA or section 412
of the Internal Revenue Code of 1986, as amended (the “Code”), any other pension
plan that is a “multiemployer plan” within the meaning of section 3(37) of
ERISA, and any defined benefit supplemental executive retirement plan for which
NRG otherwise has liability, in each case, that is sponsored, maintained,
contributed to, or required to be contributed to, by NRG and its subsidiaries
and affiliates, including the GenOn Group, or under which there may be
obligations with respect to current or former employees of NRG and its
subsidiaries and affiliates, including the GenOn Group (the “Pension Plans”).
NRG shall pay near-term cash obligations due in 2017 (expected to be
approximately $13.2 million) related to the Pension Plans on behalf of the GenOn
Group; provided, that if GenOn has paid such amounts, NRG will reimburse GenOn
for such payments on the Effective Date.



From and after the Effective Date, employees of the GenOn Group shall no longer
accrue benefits under the Pension Plans or any other benefit plans sponsored,
maintained or contributed to by NRG and its subsidiaries and affiliates, which
shall remain at NRG.



The GenOn Group shall assume all of its collective bargaining agreements and
shall establish separate benefit plans for current employees to the extent
required by the collective bargaining agreements, which plans will provide
benefits accrued after the Effective Date, subject to advance consent by the
unions to contract modifications necessary to take into account that the
existing pension and health and welfare plans are remaining at NRG. For the
avoidance of doubt, on and after the Effective Date, there shall be no
multiple-employer pension plan between NRG and the GenOn Group.

 

--------------------------------------------------------------------------------


 

 

 

 

Nothing in this term sheet or the Pension Indemnity Agreement shall be deemed or
construed as an admission, acknowledgement or determination by any party that
any Consenting Noteholder is a member of a “controlled group” (as defined in
section 414 of the Code) with respect to the Pension Plans, or any other
pension, welfare or other benefit plan of NRG, the GenOn Group or Reorganized
GenOn and their subsidiaries and affiliates.

 

 

 

Services Credit

 

On and after the Effective Date, GenOn shall be entitled to a one-time credit
equal to 4% of the aggregate principal amount of the new senior secured first
lien notes due 2022 (the “New Notes”) plus accrued interest thereon from the
date of entry into the escrow agreement entered into in connection with the New
Notes (the “Services Credit”). The Services Credit shall be applied against
GenOn’s payment obligations (but not those of GenMA or REMA) under the Services
Agreement (and the services described therein, the “Shared Services”), in whole
or in increments, as and when such amounts become due, until such time as the
Services Credit has been fully applied.

To the extent GenOn has paid for Shared Services during the Chapter 11 Cases and
the Services Credit has been earned but not been exhausted or applied in full,
NRG, shall, upon request by GenOn, promptly reimburse such payments in cash up
to the amount of any unused Services Credit.

 

 

 

Services Agreement

 

From and after the Petition Date through the Effective Date, NRG shall continue
providing the Shared Services in accordance with the Services Agreement and
otherwise consistent with prior service levels and past ordinary course
practices, subject to the following terms and conditions:

 

 

 

·                  On the Agreement Effective Date, the Shared Services Fee
shall be reduced to $84,000,000 on an annualized basis, prorated and paid on a
monthly basis; provided that GenOn shall be entitled to use the Services Credit
(once earned) until such credit has been exhausted or applied in full; provided
further that any amounts remaining under the Services Credit on the Effective
Date may be applied to any post-Effective Date Shared Services Fees or other
transition services fees payable as set forth herein;

 

--------------------------------------------------------------------------------


 

 

 

·                  To the extent GenOn has paid for Shared Services during the
Chapter 11 Cases and the Services Credit has been earned but not exhausted or
applied in full, NRG shall, upon request by GenOn, promptly reimburse such
payments in cash up to the amount of any unused Services Credit;



Subject to the occurrence of the Effective Date:

 

 

 

 

 

·                  For two months after the Effective Date, NRG shall continue
providing the Shared Services unless otherwise determined by Reorganized GenOn,
and Reorganized GenOn shall have no obligation to pay, and NRG shall not earn,
any Shared Services Fees during such period; and



 

 

 

 

 

·                  Thereafter, Reorganized GenOn shall have the option, in its
sole discretion, to extend the provision of Shared Services by NRG for an
additional two months, in one-month increments, in exchange for payment of the
prorated portion of the Shared Services Fee, and may further extend for such
additional periods thereafter, as needed, subject to negotiation and further
agreement by NRG and Reorganized GenOn.

 

 

 

Cooperation Agreement

 

As soon as reasonably practicable after the Agreement Effective Date, NRG, the
Debtors, and the GenOn Steering Committee shall enter into a cooperation
agreement (the “Cooperation Agreement”) to be in effect during the Chapter 11
Cases and after the Effective Date, pursuant to which, among other things, the
parties thereto shall agree that: (i) the Consenting Noteholders, NRG, and the
Debtors will cooperate in good faith to maximize the value of facilities owned
by the GenOn Group at which NRG has begun development of projects and the
related facilities owned by NRG, including (a) the Canal facility in Sandwich,
Massachusetts, and (b) the Mandalay facility in Oxnard, California; and (ii) NRG
will provide “make-whole payments” to compensate the owners of Canal Units 1 and
2 from certain economic losses suffered as a result of the development of Canal
Unit 3, to the extent provided in

 

--------------------------------------------------------------------------------


 

 

 

the Shared Facilities Agreement by and between NRG Canal 3 Development LLC and
NRG Canal LLC, dated as of December 16, 2016 (the “Shared Facilities
Agreement”), and represent in the Settlement Agreement that the Shared
Facilities Agreement prevents or fully mitigates any material adverse economic
impact on Canal Units 1 or 2 as a result of the completion and operation of
Canal Unit 3; provided, however, if such representation cannot be made as of the
contemplated Effective Date, including in light of any amendments made to the
Shared Facilities Agreement on or before such date, then either (i) NRG shall
have the opportunity to cure such default within five (5) business days, or
(ii) the Consenting Noteholders shall be entitled to terminate the Restructuring
Support Agreement.

 

 

 

Exit Structure

 

The Plan will provide for an exit structure that is determined by the GenOn
Steering Committee, in its sole discretion (in consultation with the Debtors and
NRG) at any time prior to the Effective Date, which exit structure may include
(alone or in combination), without limitation: (a) a Taxable Transaction (or
Taxable Transactions), including pre-emergence dispositions by GenOn and/or its
subsidiaries of certain or all of its (and/or their) assets to one or more GenOn
Acquiring Entities or to third parties; (b) reallocation of assets and/or the
Tax Attributes within the GenOn group (including in connection with the
reorganizations of the GenOn group entities); (c) a Recapitalization
Transaction; or (d) some transaction not described in clauses (a) — (c)  as
determined by GenOn Steering Committee and, in the case of clauses (a) — (d),
which is acceptable to NRG in good faith (the “Exit Structure”); provided, that
the GenOn Steering Committee shall use reasonable efforts to make such
determination as soon as reasonably practicable and in sufficient time to avoid
delaying the Effective Date.



From and after the Petition Date, NRG will reasonably cooperate with GenOn and
the GenOn Steering Committee in the evaluation, planning and execution of the
Exit Structure, and the Plan shall so provide. Such cooperation shall include
assisting GenOn and the GenOn Steering Committee in determining the tax
consequences of any potential Exit Transaction (including the effect of the
Worthless Stock Deduction) based on reasonable facts and assumptions and various
business scenarios as determined in good faith by GenOn Steering Committee with
the assistance of GenOn and NRG (e.g., time of a potential

 

--------------------------------------------------------------------------------


 

 

 

asset sale or value of an asset or expected operating profit with respect to
GenOn’s and its subsidiaries’ business and facilities). NRG and its affiliates
shall take all reasonable actions (and permit and assist GenOn and its
subsidiaries in taking any reasonable actions) requested by the GenOn Steering
Committee to implement and effectuate any Exit Transaction in a manner that
minimizes any adverse tax consequences to Reorganized GenOn, its affiliates (and
successors and owners) or any GenOn Acquiring Entity (including any potential
adverse tax consequences of claiming the Worthless Stock Deduction), and the
Plan shall so provide. Such actions shall include (x) reallocation of assets
and/or the Tax Attributes within the GenOn group (including in connection with
the reorganizations of the GenOn group entities) at NRG’s expense and (y) the
consideration of any elections available under applicable law. The Parties will
use reasonable best efforts to enable the determination of such Exit Structure
within sixty (60) days of the Petition Date.



If, notwithstanding such actions, the Worthless Stock Deduction may reasonably
be expected to result in a net increase in the tax liability of Reorganized
GenOn under realistic assumptions regarding the operation of, or asset sales by,
Reorganized GenOn in the future, NRG (in good faith consultation with GenOn and
the GenOn Steering Committee) will make a proposal to address such adverse
impact.

 

 

 

Tax Matters

 

As a condition to execution of the Restructuring Support Agreement, NRG shall:
(a) represent that it has not claimed a Worthless Stock Deduction; (b) agree not
to (i) claim a Worthless Stock Deduction (or take any action in furtherance of
claiming such Worthless Stock Deduction) for any tax year prior to the tax year
in which the Effective Date occurs, or (ii) take any other action outside the
ordinary course of business that could reasonably be expected to negatively
affect the Tax Attributes, in each case, other than to the extent permitted or
required by the Plan; and (c) promptly provide written confirmation with
appropriate supporting information indicating that NRG is not at any material
risk of undergoing an “ownership change” under Section 382 of the Code prior to
the Effective Date. The representations and agreements in this paragraph shall
be enforceable by specific performance and shall survive the termination of the
Restructuring Support Agreement.

 

--------------------------------------------------------------------------------


 

 

 

The Plan will: (a) provide for the vesting of all Tax Attributes in Reorganized
GenOn on the Effective Date to the maximum extent permitted by applicable law;
(b) permit the Debtors and Non-Debtor Subsidiaries to take any actions necessary
to preserve such Tax Attributes; and (c) permanently enjoin NRG from taking any
actions inconsistent with the Restructuring Term Sheet.



Notwithstanding the foregoing, the Plan shall permit NRG to take a Worthless
Stock Deduction in the tax year of the Effective Date, provided that the Plan
shall also provide for the implementation of the Exit Structure in such a manner
that the Worthless Stock Deduction will not reasonably be expected to materially
adversely impact the pro forma tax liabilities of Reorganized GenOn, its
subsidiaries, or any GenOn Acquiring Entity, under realistic assumptions
regarding the operation of, or asset sales by, such entities in the future.



Reorganized GenOn and NRG shall execute a Tax Matters Agreement that shall
provide, among other things, that:

 

 

 

·                  NRG will, subject to Reorganized GenOn’s review, timely
prepare the US federal income tax returns reflecting GenOn’s membership in NRG’s
consolidated tax group as well as any and all state and local income or
franchise tax returns that include GenOn or any of its subsidiaries that utilize
federal taxable income as the basis for calculation of tax due (the “State and
Local Income Returns”) for any tax period ending on or before the Effective
Date;

 

 

 

·                  NRG will timely pay and indemnify and hold harmless
Reorganized GenOn with respect to any US federal, state, and local income tax
liability of any consolidated, combined or unitary Tax group of which GenOn was
a member at any time prior to the Effective Date as well as any tax liability
for which GenOn or any of its subsidiaries may be liable with respect to a State
and Local Income Return not otherwise described in this clause (ii) for any tax
period ending on or before the Effective Date (excluding any such liability
attributable to the NRG Settlement Payment);

 

--------------------------------------------------------------------------------


 

 

 

·                  GenOn and its subsidiaries will remain solely responsible for
all other taxes imposed on or in respect of their assets or operations
(including, without limitation, sales/use, property, payroll, gross receipts,
capital, franchise (not in the nature of income), occupation and similar taxes);
and

 

 

 

·                  in the event of any Taxable Transaction, Reorganized GenOn
shall have the sole and exclusive right to reasonably determine any associated
purchase price allocation, and Reorganized GenOn and NRG (and their respective
affiliates and subsidiaries) shall be obligated to abide by such allocation in
the absence of a final decision by the Tax Court, the Court of Claims, or a
District Court, with all contests to be controlled by Reorganized GenOn;
provided, that Reorganized GenOn shall provide such purchase price allocation to
NRG within a commercially reasonable period of time following the Effective Date
and, to the extent NRG disagrees with any material aspect of such purchase price
allocation, Reorganized GenOn and NRG shall negotiate in good faith to resolve
such disagreement; provided, further, that in the event such disagreement cannot
be resolved, any dispute shall be conclusively resolved by a mutually-agreed
nationally recognized accounting firm.

 

 

 

Revolving Credit Facility Claims

 

On the Effective Date, NRG shall be entitled to setoff against the amount of the
NRG Settlement Payment any claims for outstanding cash borrowings or other
amounts owed to NRG under the Revolving Credit Agreement, which claims shall be
deemed allowed by the Bankruptcy Court. Notwithstanding the foregoing, no setoff
will be allowed for undrawn letters of credit issued under the Revolving Credit
Agreement to the extent that GenOn has posted back-to-back or replacement
letters of credit for letters of credit outstanding under the Revolving Credit
Agreement.

 

 

 

Releases

 

The releases set forth in the Settlement Agreement (the “Release Provisions”)
shall provide: on the Effective Date, the Released Parties shall be released,
exculpated and discharged for any and all claims, causes of action and
liabilities, whether known or unknown, direct or derivative,

 

--------------------------------------------------------------------------------


 

 

 

liquidated or unliquidated, contingent or matured, relating in any way to
(i) the Settled Claims, (ii) the Restructuring or the Restructuring
Transactions, or (iii) the Chapter 11 Cases, arising from the beginning of time
through the Effective Date.

 

The Release Provisions shall be binding on the Debtors’ estates. For the
avoidance of doubt, the release of the NRG Parties shall not include any claims
or causes of action (i) arising under the Settlement Agreement and associated
documents, including the Cooperation Agreement, the Pension Indemnity Agreement,
the amended Services Agreement from and after the Effective Date, and the
Transition Services Agreement, (ii) based on acts or omissions from and after
the Effective Date, (iii) the Tax Matters Agreement, or (iv) ordinary course
intercompany claims for amounts due to GenOn or NRG, including for sales of
power and generation capacity.

 

 

 

REMA / GenMA

 

Subject to the terms and conditions of the Restructuring Support Agreement, NRG
shall represent that: (a) it has not received any transfers, payments or
dividends, whether directly or indirectly, from or on account of GenMA or its
subsidiaries at any time from or after January 1, 2014, other than amounts paid
pursuant to the Services Agreement or for other services provided by NRG or its
affiliates in the ordinary course; and (b) it (i) has complied, and has caused
its direct and indirect subsidiaries to comply, in all material respects with
the documents governing the GenMA leveraged lease transactions, including the
Participation Agreements, Facility Lease Agreements, and Trust Indenture
Agreements, each as defined in the Leveraged Lease Disputes, together with any
other documents related to the Leveraged Lease Disputes, and (ii) has calculated
accurately and has complied with the fixed charge coverage ratios and other
financial metrics governing restricted payments under the documents referred to
in (i) above, in the case of both (i) and (ii) from and after December 14, 2012;
provided, that the foregoing representations and warranties shall not apply to
the Payment Agreement Dispute.

On the Effective Date, either: (i) GenMA and REMA shall have provided releases
to the NRG Parties, consistent with the Release Provisions, in form and
substance reasonably satisfactory to NRG; or (ii) Reorganized GenOn shall
indemnify the NRG Parties for any claims or causes of

 

--------------------------------------------------------------------------------


 

 

 

action that are the subject of the Release Provisions ever asserted against any
of the NRG Parties by REMA, GenMA or any of their respective creditors, solely
with respect to claims of the nature released by the GenOn estates described
under “Releases” above.

 

 

 

Noteholder Litigation

 

On the Agreement Effective Date, the Consenting Noteholders, GenOn, and the NRG
Parties shall promptly cause the Noteholder Litigation to be stayed or otherwise
held in abeyance until the date on which the Restructuring Support Agreement is
terminated. Within 14 days following the occurrence of the Effective Date, the
Consenting Noteholders, GenOn, and the NRG Parties shall cause the Noteholder
Litigation to be dismissed with prejudice, with each party to bear its own
costs. Subject to the terms of the Restructuring Support Agreement, the
Consenting Noteholders shall take all steps reasonably necessary to direct the
GAG Notes Trustee and the GenOn Notes Trustee, as applicable, to comply with and
consent to the terms hereof and of each of the other Restructuring Documents,
consistent with the Restructuring Support Agreement. Such stay shall be subject
to a tolling agreement which shall suspend all deadlines and statutes of
limitation with respect to all claims that have been or could be asserted
against the NRG Parties or GenOn, and such tolling shall be effective during the
period that the Restructuring Support Agreement is effective.

 

 

 

Consent to Jurisdiction

 

NRG shall consent to the jurisdiction of the Bankruptcy Court (both prior to and
following the Effective Date) with respect to any disputes relating to the
Settlement Agreement, the Services Agreement, the Transition Services Agreement,
and any other matters pertaining to the separation of the Debtors from NRG.

 

*              *              *              *              *

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

BACKSTOP FINANCING TERM SHEET

 

--------------------------------------------------------------------------------


 

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES, A SOLICITATION
OF OFFERS TO PURCHASE SECURITIES, OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER
11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.   ANY SUCH
OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR
PROVISIONS OF THE BANKRUPTCY CODE.

 

 

 

Term Sheet(6)

 

 

 

Issuer:

 

GenOn Energy, Inc., as reorganized pursuant to the Plan, as defined in the
Restructuring Support Agreement (the “Issuer”).

 

 

 

Trustee:

 

To be determined.

 

 

 

Principal Amount of Notes:

 

The Issuer will issue to the Backstop Parties an aggregate principal amount of
(a) $900,000,000 of notes on the terms and conditions set forth herein (the
“Notes”); provided that the aggregate principal amount of Notes issued will be
reduced on a dollar-for-dollar basis by the amount of any non-ordinary course
asset sales or casualty events by the Issuer and its subsidiaries after the date
hereof net of any investment banking fees or other sales commissions with
respect to such asset sales or casualty events; provided, further, that the
aggregate principal amount of the Notes issued may be decreased as agreed by the
Issuer and the Group B Backstop Parties less (b) the principal amount of Notes
purchased by the Rights Recipients.

 

 

 

Interest Rate:

 

The Notes will bear interest at a fixed rate equal to (x) LIBOR plus (y) a
margin of 10.00%, which shall be increased (but never decreased) by an amount
(not less than zero) equal to the increase in the BofA Merrill Lynch US High
Yield Option-Adjusted Spread (https://fred.stlouisfed.org/series/BAMLH0A0HYM2)
from the date of the Commitment Letter to the date of issuance; provided that if
such increase exceeds 300 bps on the date of issuance, the margin shall be
13.00%. Interest shall be payable semi-annually in cash.

 

 

 

Final Maturity:

 

The Notes will mature on the fifth anniversary of the date of issuance.

 

--------------------------------------------------------------------------------

(6)  All capitalized terms used but not defined herein have the meanings given
to them in the Commitment Letter to which this Term Sheet is attached.

 

--------------------------------------------------------------------------------


 

Purpose:

 

To refinance existing indebtedness, pay distributions under the Plan (as defined
in the Restructuring Support Agreement) and pay fees and expenses in connection
therewith.

 

 

 

Priority:

 

The liens securing the obligations of the Issuer and the Guarantors under the
Notes will be senior to all liens other than the liens securing the Issuer’s
senior secured revolving credit facility and certain customary or agreed-upon
permitted liens. The trustee will enter into a customary intercreditor agreement
with the agent under the Issuer’s senior secured revolving credit facility in
form and substance reasonably satisfactory to the Backstop Parties providing
that the liens securing the obligations under the Notes will be junior in
priority to the liens securing the obligations under the senior secured
revolving credit facility of the Issuer.

 

 

 

Guarantors:

 

All obligations of the Issuer under the Notes will be unconditionally
guaranteed, jointly and severally, by each wholly-owned material subsidiary of
the Issuer (the “Guarantors”) except (i) to the extent such subsidiary is
prohibited or restricted by applicable law or other contractual restriction
(including any such project finance subsidiaries so prohibited or restricted) or
(ii) if the provision of such guarantee would result in a material adverse tax
consequence to such subsidiary, the Issuer or any other subsidiary of the
Issuer. Releases of guarantees will be subject to customary protections.

 

 

 

Security:

 

The obligations of the Issuer and each Guarantor will be secured by a security
interest in substantially all of the present and after-acquired assets of the
Issuer and each Guarantor, including, without limitation, (i) a perfected pledge
of all of the capital stock of each subsidiary of the Issuer and each Guarantor,
including a pledge of the capital stock of GenOn Mid-Atlantic, LLC (“GenMa”) and
NRG REMA LLC (“REMA”), subject to a cap of 65% of the voting stock of foreign
subsidiaries and (ii) perfected security interests in, and mortgages on,
substantially all other tangible and intangible assets of the Issuer and each
Guarantor (including, without limitation, accounts receivable, inventory,
equipment, general intangibles, investment property, intellectual property,
material fee-owned real property, intercompany notes and proceeds of the
foregoing), subject to customary exceptions for facilities of this type,
including (i) leases, licenses, contracts or agreements which are nonassignable
by their terms or under applicable law (subject to certain exceptions);
(ii) “intent-to-use” trademarks to the extent a grant of a security interest
therein would result in the unenforceability of such trademark; (iii) capital
stock in certain subsidiaries, including unrestricted subsidiaries or

 

--------------------------------------------------------------------------------


 

 

 

where such pledge is prohibited by applicable agreements binding on
non-wholly-owned subsidiaries; (iv) deposit accounts used primarily for payment
of salaries, wages and similar expenses, tax accounts, escrow, fiduciary or
trust accounts and accounts with deposits of cash collateral solely for the
benefit of third parties; (v) certain property subject to a Lien in respect of
purchase money or capitalized lease obligations; (vi) certain accounts pledged
to or deposited with the Issuer or a Guarantor as cash collateral posted or
deposited by a contract counterparty; and (vii) other exclusions as mutually
agreed.

 

 

 

 

 

In addition, the Issuer and the Guarantors will not be required to (a) perfect
any security interest in vehicles subject to certificate of title statutes,
(b) grant or perfect any security interests under any law other than the laws of
the United States, any State thereof or the District of Columbia, or (c) perfect
any security interest in certain de minimis deposit accounts.

 

 

 

Optional Redemption:

 

The Issuer may at its option redeem the Notes, in whole or in part, at the
redemption prices set forth below:

 

 

 

 

 

 

 

 

Year

 

Percentage

 

 

 

Date of Issuance until the Second Anniversary of the Date of Issuance

 

105.000

%

 

 

Second Anniversary of the Date of Issuance until the Third Anniversary of the
Date of Issuance

 

103.000

%

 

 

Third Anniversary of the Date of Issuance until the Fourth Anniversary of the
Date of Issuance

 

101.000

%

 

 

Fourth Anniversary of the Date of Issuance until the Fifth Anniversary of the
Date of Issuance

 

100.000

%

 

 

 

 

 

The Issuer or any of its affiliates may at any time and from time to time
acquire Notes in open market purchases.

 

 

 

Representations and Warranties:

 

The purchase agreement for the Notes will contain usual and customary
representations and warranties for a 144A-for-life high yield financing.

 

 

 

Financial Covenants:

 

None.

 

 

 

Affirmative Covenants:

 

Affirmative covenants will include reporting, payment of taxes, compliance with
laws and other affirmative covenants that are usual and customary for a
144A-for-life high yield financing.

 

--------------------------------------------------------------------------------


 

Negative Covenants:

 

Negative covenants will include limitations on restricted payments, dividend and
payment restrictions affecting subsidiaries, indebtedness, asset sales,
transactions with affiliates, liens, guarantees and mergers and consolidations
and other negative covenants that are usual and customary for a 144A-for-life
high yield financing.

 

 

 

Financial Reporting:

 

The Issuer shall deliver, irrespective of whether or not its securities are
registered with the Securities Exchange Commission, (i) consolidated annual
financial reports containing substantially all of the information which would be
required in a 10-K and a report on such annual financial statements by the
Issuer’s independent registered public accounting firm (it being understood that
any audit opinion shall not be subject to qualification as to the scope of such
opinion or contain a “going concern” statement) and (ii) consolidated quarterly
financial reports containing substantially all of the information which would be
required in a 10-Q, in each case prepared in accordance with GAAP, subject, in
the case of clauses (i) and (ii), to exceptions that are usual and customary for
a 144A-for-life high yield financing. The Issuer shall also deliver customary
compliance certificates, notices of certain material events and reporting with
respect to the collateral.

 

 

 

Indebtedness Covenant:

 

The Issuer and its restricted subsidiaries will be prohibited from incurring any
debt with customary exceptions for a 144A-for-life high yield financing,
including, without limitation, (i) indebtedness incurred under the Issuer’s
senior secured revolving credit facility (which revolving credit facility will
be senior in respect of lien priority to the Notes) in an aggregate principal
amount not to exceed $400.0 million at any time outstanding, (ii) hedging
obligations with respect to non-speculative commodities hedges incurred in the
ordinary course of business and in compliance with the New Risk Management
Policy, (iii) unsecured indebtedness so long as, on a pro forma basis after
giving effect to such indebtedness, the Issuer’s Fixed Charge Coverage Ratio (as
defined below) would be no less than 2.00:1.00, (iv) non-recourse indebtedness
incurred by project finance subsidiaries and (v) any indebtedness that is
contractually subordinated in right of payment to the Notes.

 

 

 

Restricted Payments Covenant:

 

The Issuer and its restricted subsidiaries will be prohibited from making any
“restricted payments” (including dividends, investments and voluntary
prepayments of junior lien or subordinated indebtedness) except pursuant to
customary exceptions for a 144A-for-life high yield financing, including,
without limitation, (i) from a cumulative “builder” basket to equal the sum of
50% of Free Cash Flow of the Issuer (plus 100% of any Declined Free Cash Flow)
since the

 

--------------------------------------------------------------------------------


 

 

 

beginning of the fiscal quarter in which the Notes are issued, (ii) a general
basket equal to an amount to be agreed and (iii) a basket equal to the amount of
unrestricted cash on hand of the Issuer and its subsidiaries on the Plan
Effective Date (as defined in the Restructuring Support Agreement) in excess of
$110 million; provided, that in the case of clauses (i) and (ii) above, any such
restricted payment shall be subject to (x) a Fixed Charge Coverage Ratio (as
defined below) of at least 2.00:1.00 and (y) a total net leverage ratio of no
greater than a level to be agreed.

 

 

 

 

 

“Free Cash Flow” shall be defined in a manner customary for facilities of this
type and will include the net income of the Issuer and its restricted
subsidiaries reduced by, among other items, cash taxes and capital expenditures.

 

 

 

 

 

“Declined Free Cash Flow” shall mean any amounts offered to the holders of the
Notes pursuant to a Free Cash Flow Offer which are not used to repurchase the
Notes.

 

 

 

 

 

“Free Cash Flow Offer” shall mean an offer at the option of the Issuer to
repurchase the Notes at a price equal to par plus any accrued and unpaid
interest as of the date of such redemption with up to 50% of the Free Cash Flow.

 

 

 

 

 

“Fixed Charge Coverage Ratio” shall mean the ratio of (i) fixed charges to
(ii) EBITDA.

 

 

 

 

 

“EBITDA” shall be defined in a manner customary for facilities of this type and
shall include, without limitation, restructuring costs and any dividends or
other distributions from REMA and GenMa, in each case to the extent that such
subsidiaries are not Guarantors.

 

 

 

Asset Sales:

 

Subject to customary reinvestment rights, the Issuer shall be required to make
an offer to repurchase the Notes at a price equal to par plus any accrued and
unpaid interest to the date of such redemption with the net cash proceeds (for
the avoidance of doubt, after deducting any expected cash tax liability related
to such sale, subject to customary limitations) received from asset sales and
other dispositions (in excess of an amount to be agreed) by the Issuer and its
restricted subsidiaries (subject to customary exceptions); provided that the
amount of such offer to repurchase the Notes shall be reduced by any amount
applied by the Issuer to make payments under the Issuer’s senior secured
revolving credit facility so long as such payments are accompanied by a
corresponding permanent reduction in commitments thereunder. Such offer will be
made promptly after the receipt of such net cash proceeds. The percentage of
such net cash proceeds to be included in such offer to repurchase the

 

--------------------------------------------------------------------------------


 

 

 

Notes shall be determined based on the Issuer’s pro forma leverage ratio, as set
forth below:

 

 

 

 

 

Leverage Ratio

 

Percentage

 

 

 

<3.75x

 

0.000

%

 

 

>3.75x but <4.25x

 

25.000

%

 

 

>4.25x but <4.75x

 

50.000

%

 

 

>4.75x

 

100.000

%

 

 

 

Change of Control Offer:

 

Upon the occurrence of any transaction which results in a “change of control”,
the Issuer shall be required to make an offer to repurchase the Notes at a price
equal to 101% of the aggregate principal amount of the Notes to be redeemed plus
any accrued and unpaid interest to the date of such redemption.

 

 

 

Events of Default:

 

Usual and customary for a 144A-for-life high yield financing.

 

 

 

Voting:

 

Amendments and waivers under the Notes will be governed by amendment provisions
customary for a 144A-for-life high yield financing.

 

 

 

Expense Reimbursement:

 

The Debtors shall reimburse the Backstop Parties for all reasonable and
documented out-of-pocket fees and expenses incurred by the Backstop Parties in
connection with the issuance of the Notes, limited, in the case of legal fees
and expenses, to the charges of one counsel to the Backstop Parties, taken as a
whole, and one counsel to the Group A Backstop Parties, taken as a whole, and,
if necessary, of one local counsel and one regulatory counsel to the Backstop
Parties, taken as a whole, with respect to legal due diligence, negotiation,
preparation and review of definitive documentation, and attention to proceedings
in the Chapter 11 Cases with respect to the New Secured Notes Offering. Such
fees and expenses shall be paid by the Issuer upon the earlier of (x) the
issuance of the Notes and (y) the termination of the Commitment Letter.

 

 

 

Governing Law:

 

The laws of the State of New York.

 

 

 

Registration Rights:

 

None; 144A for life.

 

--------------------------------------------------------------------------------


 

Annex A to Term Sheet(7)

 

Conditions to the Obligations of the Backstop Parties

 

The funding of the Commitments of the Backstop Parties shall be subject to the
following conditions precedent:

 

1.              The Restructuring Support Agreement shall not have been
terminated prior to the Plan Effective Date and shall be in full force and
effect (other than as a result of the Plan Effective Date) and the Debtors shall
not have committed a material breach of their obligations thereunder, which
material breach remains uncured and outstanding.

 

2.              The Bankruptcy Court shall have entered the Backstop Approval
Order in form and substance reasonably satisfactory to the Backstop Parties.

 

3.              The Bankruptcy Court shall have entered the Disclosure Statement
Order in form and substance reasonably satisfactory to the Backstop Parties.

 

4.              The Bankruptcy Court shall have entered the Settlement Order in
form and substance reasonably satisfactory to the Backstop Parties.

 

5.              The Bankruptcy Court shall have entered the Confirmation Order
in form and substance reasonably satisfactory to the Backstop Parties.

 

6.              The Commitment Approval Order, the Disclosure Statement Order,
the Settlement Order or the Confirmation Approval Order shall not have been
terminated, reversed, stayed, dismissed, vacated or reconsidered, and no such
order shall have been modified or amended in a manner adverse to the Backstop
Parties after entry without the prior written consent of the Requisite Backstop
Parties.

 

7.              The Plan Effective Date shall have occurred, or shall be deemed
to occur concurrently with the issuance of the Notes, as applicable, in
accordance with the terms and conditions set forth in the Plan and the
Confirmation Order.

 

8.              The Issuer shall have paid the Backstop Fee and shall have paid,
or substantially concurrently with the issuance of the Notes will pay, all other
fees and expenses of the Backstop Parties required to be paid pursuant to the
Commitment Letter and the Term Sheet.

 

9.              All governmental and regulatory approvals or authorizations
necessary for the New Secured Notes Offering shall have been obtained and any
required governmental and regulatory filings shall have been made, to the extent
the failure to obtain such approvals or authorizations or to make such
governmental and regulatory filings would reasonably be expected to result in a
material adverse effect on the Issuer and its subsidiaries (taken as a whole) or
on the New Secured Notes Offering, and no law or order shall have become
effective or been enacted, adopted or issued by any governmental authority that
prohibits the implementation of the Plan or the transactions contemplated by the
Commitment Letter or the Restructuring Support Agreement.

 

--------------------------------------------------------------------------------

(7)  All capitalized terms used but not defined herein have the meanings given
to them in the Commitment Letter or the Term Sheet to which this Annex A to Term
Sheet is attached.

 

--------------------------------------------------------------------------------


 

10.       The representations of the Debtors set forth in the definitive
documentation with respect to the Notes (including the purchase agreement with
respect to the initial issuance of the Notes) shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of the date of the issuance of the Notes after giving pro forma
effect to the issuance.

 

11.       All documents and instruments required to create and perfect the
trustee’s security interests in the collateral shall have been executed and
delivered and, if applicable, be in proper form for filing; it being understood
that, to the extent any collateral (other than to the extent that a lien on such
collateral may be perfected (i) by the filing of a financing statement under the
Uniform Commercial Code in the office of the Secretary of State (or equivalent
office in the relevant States) of the applicable jurisdiction of organization or
(ii) by the delivery of stock certificates representing the equity interests) is
not or cannot be perfected on the date of the issuance of the Notes after the
Issuer’s use of commercially reasonable efforts to do so, the perfection of such
security interests shall not constitute a condition precedent to the issuance of
the Notes and the failure to so create and perfect such liens on or prior to the
issuance of the Notes shall not constitute a default with respect to the
definitive documentation with respect to the Notes, but shall be required to be
perfected within a time period to be agreed after the issuance of the Notes.

 

12.       No default would exist under the definitive documentation with respect
to the Notes after giving effect to the issuance of the Notes.

 

13.       From the date of this Commitment Letter, there shall not have occurred
any event or circumstance (in each case, other than the filing of the Chapter 11
Cases and the existence or prosecution thereof), which, individually or in the
aggregate would reasonably be expected to have a material adverse effect on the
business, operations, assets or financial condition of GenOn and its
subsidiaries (taken as a whole).

 

14.       The Backstop Parties shall have received the following: (i) the
executed purchase agreement and definitive documentation with respect to the
issuance of the Notes (which shall be consistent with the Term Sheet and
otherwise as may be mutually agreed), (ii) customary legal opinions,
(iii) customary evidence of authority, (iv) customary officer’s certificates,
(v) good standing certificates, (vi) a solvency certificate from the chief
financial officer of the Issuer after giving pro forma effect to the issuance of
the Notes and (vii) all documentation and other information about the Issuer and
the Guarantors required under applicable “know-your-customer” and anti-money
laundering rules.

 

15.       The Notes shall have been offered to the Rights Recipients on the
terms set forth in the Notes Offering Procedures.

 

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

SUBSIDIARIES PARTY TO RESTRUCTURING

 

--------------------------------------------------------------------------------


 

GenOn Americas Generation, LLC

 

GenOn Americas Procurement, Inc.

GenOn Asset Management, LLC

 

GenOn Capital Inc.

GenOn Energy Holdings, Inc.

 

GenOn Energy Management, LLC

GenOn Energy Services, LLC

 

GenOn Energy, Inc.

GenOn Fund 2001 LLC

 

GenOn Mid-Atlantic Development, LLC

GenOn Power Operating Services MidWest, Inc.

 

GenOn Special Procurement, Inc.

Hudson Valley Gas Corporation

 

Mirant Asia-Pacific Ventures, LLC

Mirant Intellectual Asset Management and Marketing LLC

 

Mirant International Investments, Inc.

Mirant New York Services, LLC

 

Mirant Power Purchase, LLC

Mirant Wrightsville Investments, Inc.

 

Mirant Wrightsville Management, Inc.

MNA Finance Corp.

 

NRG Americas, Inc.

NRG Bowline LLC

 

NRG California North LLC

NRG California South GP LLC

 

NRG California South LP

NRG Canal LLC

 

NRG Delta LLC

NRG Florida GP LLC

 

NRG Florida LP

NRG Lovett Development I LLC

 

NRG Lovett LLC

NRG New York LLC

 

NRG North America LLC

NRG Northeast Generation, Inc.

 

NRG Northeast Holdings, Inc.

NRG Potrero LLC

 

NRG Power Generation Assets LLC

NRG Power Generation LLC

 

NRG Power Midwest GP LLC

NRG Power Midwest LP

 

NRG Sabine (Delaware), Inc.

NRG Sabine (Texas), Inc.

 

NRG San Gabriel Power Generation LLC

NRG Tank Farm LLC

 

NRG Wholesale Generation GP LLC

NRG Wholesale Generation LP

 

NRG Willow Pass LLC

Orion Power New York GP, Inc.

 

Orion Power New York LP, LLC

 

--------------------------------------------------------------------------------


 

Orion Power New York, L.P.

 

RRI Energy Broadband, Inc.

RRI Energy Channelview (Delaware) LLC

 

RRI Energy Channelview (Texas) LLC

RRI Energy Channelview LP

 

RRI Energy Communications, Inc.

RRI Energy Services Channelview LLC

 

RRI Energy Services Desert Basin, LLC

RRI Energy Services, LLC

 

RRI Energy Solutions East, LLC

RRI Energy Trading Exchange, Inc.

 

RRI Energy Ventures, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT B to
the Restructuring Support and Lock-Up Agreement

 

Form of Transfer Agreement

 

--------------------------------------------------------------------------------


 

Transfer Agreement

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support and Lock-Up Agreement, dated as of
           (the “Agreement”),(1) by and among GenOn Energy, Inc., GenOn Americas
Generation LLC, and their affiliates and subsidiaries bound thereto, NRG, and
the Consenting Noteholders, including the transferor to the Transferee of any
GenOn Notes Claims and/or GAG Notes Claims (each such transferor,
a “Transferor”), and agrees to be bound by the terms and conditions thereof to
the extent the Transferor was thereby bound, and shall be deemed a “Consenting
Noteholder,” under the terms of the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

 

Date Executed:                      , 2017

 

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

E-mail address(es):

 

Telephone:

 

Facsimile:

 

 

Aggregate Amounts of Trade Date Positions as of the Date Executed Beneficially
Owned or Managed on Account of:

 

 

 

Transferred Notes

 

Total Owned or
Managed Notes

 

GenOn Notes Claims (if any)

 

$

[  ]

 

$

[  ]

 

GAG Notes Claims (if any)

 

$

[  ]

 

$

[  ]

 

 

--------------------------------------------------------------------------------

(1)                                 Capitalized terms not used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement.

 

--------------------------------------------------------------------------------